

Exhibit 10.1














$50,000,000
TERM LOAN AGREEMENT
between
PNM RESOURCES, INC.,
as Borrower,
and
BANK OF AMERICA, N.A.,
as Lender


DATED AS OF DECEMBER 21, 2018















--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
SECTION 1 DEFINITIONS AND ACCOUNTING TERMS
1


 
 
 
 
 
1.1
Definitions
1


 
1.2
Computation of Time Periods and Other Definitional Provisions
13


 
1.3
Accounting Terms/Calculation of Financial Covenant
14


 
1.4
Time
15


 
1.5
Rounding of Financial Covenant
15


 
1.6
References to Agreements and Requirements of Laws
15


 
1.7
Rates
15


 
 
 
 
SECTION 2 CREDIT FACILITY
15


 
 
 
 
 
2.1
Loans
15


 
2.2
[Reserved]
16


 
2.3
Continuations and Conversions
16


 
2.4
Minimum Amounts
16


 
2.5
[Reserved]
17


 
2.6
Evidence of Debt
17


 
 
 
 
SECTION 3 GENERAL PROVISIONS APPLICABLE TO LOANS
17


 
 
 
 
 
3.1
Interest
17


 
3.2
Payments Generally
17


 
3.3
Prepayments
18


 
3.4
[Reserved]
18


 
3.5
Payment in Full at Maturity
18


 
3.6
Computations of Interest and Fees
18


 
3.7
[Reserved]
19


 
3.8
[Reserved]
19


 
3.9
Capital Adequacy
19


 
3.10
Eurodollar Provisions
19


 
3.11
Illegality
20


 
3.12
Requirements of Law
20


 
3.13
Taxes
20


 
3.14
Compensation
21


 
3.15
Determination and Survival of Provisions
21


 
3.16
[Reserved]
21


 
3.17
Mitigation Obligations
21


 
 
 
 
SECTION 4 CONDITIONS PRECEDENT
22


 
 
 
 
 
4.1
Closing Conditions
22


 
 
 
 
SECTION 5 CONDITIONS TO FUNDING OF LOANS
24


 
 
 
 
 
5.1
Funding Requirements
24


 
 
 
 
SECTION 6 REPRESENTATIONS AND WARRANTIES
24


 
 
 
 
 
6.1
Organizations and Good Standing
24


 
6.2
Due Authorization
25


 
6.3
No Conflicts
25


 
6.4
Consents
25





i



--------------------------------------------------------------------------------




 
6.5
Enforceable Obligations
25


 
6.6
Financial Condition
25


 
6.7
No Material Change
25


 
6.8
No Default
26


 
6.9
Litigation
26


 
6.10
Taxes
26


 
6.11
Compliance with Law
26


 
6.12
ERISA
26


 
6.13
Use of Proceeds; Margin Stock
27


 
6.14
Government Regulation
27


 
6.15
Solvency
28


 
6.16
Disclosure
28


 
6.17
Environmental Matters
28


 
6.18
[Reserved]
28


 
6.19
[Reserved]
28


 
6.20
Anti-Corruption Laws and Sanctions
28


 
 
 
 
SECTION 7 AFFIRMATIVE COVENANTS
28


 
 
 
 
 
7.1
Information Covenants
28


 
7.2
Financial Covenant
31


 
7.3
Preservation of Existence and Franchises
31


 
7.4
Books and Records
31


 
7.5
Compliance with Law
31


 
7.6
Payment of Taxes and Other Indebtedness
32


 
7.7
Insurance
32


 
7.8
Performance of Obligations
32


 
7.9
Use of Proceeds
32


 
7.10
Audits/Inspections
32


 
7.11
Ownership of Certain Subsidiaries
33


 
 
 
 
SECTION 8 NEGATIVE COVENANTS
33


 
 
 
 
 
8.1
Nature of Business
33


 
8.2
Consolidation and Merger
33


 
8.3
Sale or Lease of Assets
33


 
8.4
Affiliate Transactions
33


 
8.5
Liens
33


 
8.6
Accounting Changes
35


 
 
 
 
SECTION 9 EVENTS OF DEFAULT
35


 
 
 
 
 
9.1
Events of Default
35


 
9.2
Acceleration; Remedies
37


 
9.3
Allocation of Payments After Event of Default
37


 
 
 
 
SECTION 10 [RESERVED]
37


 
 
 
 
SECTION 11 MISCELLANEOUS
38


 
 
 
 
 
11.1
Notices; Effectiveness; Electronic Communication
38


 
11.2
Right of Set-Off
39


 
11.3
Successors and Assigns
39


 
11.4
No Waiver; Remedies Cumulative
40


 
11.5
Attorney Costs, Expenses, Taxes and Indemnification by Borrower
40





ii



--------------------------------------------------------------------------------




 
11.6
Amendments, Etc.
41


 
11.7
Counterparts
41


 
11.8
Headings
41


 
11.9
Survival of Indemnification and Representations and Warranties
42


 
11.10
Governing Law; Venue; Service
42


 
11.11
Waiver of Jury Trial; Waiver of Consequential Damages
42


 
11.12
Severability
42


 
11.13
Further Assurances
43


 
11.14
Confidentiality
43


 
11.15
Entirety
44


 
11.16
Binding Effect; Continuing Agreement
44


 
11.17
Regulatory Statement
44


 
11.18
USA Patriot Act Notice
44


 
11.19
Acknowledgment
45


 
11.20
Electronic Execution of Assignments and Certain Other Documents
45


 
11.21
No Advisory or Fiduciary Responsibility
45


 
11.22
[Reserved]
45









SCHEDULES
Schedule 11.1    Notices
EXHIBITS
Exhibit 2.1(b)    Form of Notice of Borrowing
Exhibit 2.1(d)    Form of Term Note
Exhibit 2.3    Form of Notice of Continuation/Conversion
Exhibit 4.1(j)    Form of Account Designation Letter
Exhibit 7.1(c)    Form of Compliance Certificate






iii



--------------------------------------------------------------------------------






TERM LOAN AGREEMENT
THIS TERM LOAN AGREEMENT (this “Loan Agreement”) is entered into as of December
21, 2018 between PNM RESOURCES, INC., a New Mexico corporation, as Borrower and
BANK OF AMERICA, N.A., as Lender.
RECITALS
WHEREAS, the Borrower has requested the Lender provide a term loan facility to
the Borrower in an aggregate principal amount of $50,000,000; and
WHEREAS, the Lender has agreed to make the requested term loan facility
available to the Borrower on the terms and conditions hereinafter set forth.
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

SECTION 1

DEFINITIONS AND ACCOUNTING TERMS

1.1    Definitions.
The following terms shall have the meanings specified herein unless the context
otherwise requires. Defined terms herein shall include in the singular number
the plural and in the plural the singular:
“Account Designation Letter” means the Notice of Account Designation Letter
dated as of the Closing Date from the Borrower to the Lender in substantially
the form of Exhibit 4.1(j).
“Adjusted Base Rate” means the Base Rate plus the Applicable Percentage.
“Adjusted Eurodollar Rate” means the Eurodollar Rate plus the Applicable
Percentage.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by or under direct or indirect common control with
such Person. A Person shall be deemed to control another Person if such Person
possesses, directly or indirectly, the power (a) to vote 10% or more of the
securities having ordinary voting power for the election of directors of such
other Person or (b) to direct or cause direction of the management and policies
of such other Person, whether through the ownership of voting securities, by
contract or otherwise.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.
“Applicable Percentage” means, (a) for Eurodollar Loans, 0.80% and (b) for Base
Rate Loans, 0.00%.
“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.





--------------------------------------------------------------------------------




“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change. If the Base Rate is being used as an
alternate rate of interest pursuant to Section 3.10 hereof, then the Base Rate
shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above.
“Base Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Base Rate.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Borrower” means PNM Resources, Inc., a New Mexico corporation, together with
its successors and permitted assigns.
“Borrower Obligations” means, without duplication, all of the obligations of the
Borrower to the Lender, whenever arising, under this Loan Agreement, the Note,
or any of the other Loan Documents.
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Loans, having the same Interest Period made by
the Lender pursuant to Section 2.1.
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
New York, New York, are open for the conduct of their commercial banking
business, and (b) with respect to all notices and determinations in connection
with, and payments of principal and interest on, any Eurodollar Loan, or any
Base Rate Loan as to which the interest rate is determined by reference to
LIBOR, any day that is a Business Day described in clause (a) and that is also a
day for trading by and between banks in Dollar deposits in the London interbank
market.
“Capital Stock” means (a) in the case of a corporation, all classes of capital
stock of such corporation, (b) in the case of a partnership, partnership
interests (whether general or limited), (c) in the case of a limited liability
company, membership interests and (d) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person; including, in each case, all
warrants, rights or options to purchase any of the foregoing.
“Change in Law” means the occurrence, after the date of this Loan Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd- Frank Wall Street Reform and Consumer
Protection Act of 2010 and all requests, rules, guidelines, requirements and
directives thereunder, issued in


2



--------------------------------------------------------------------------------




connection therewith or in implementation thereof, and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.
“Change of Control” means the occurrence of any of the following: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act, but excluding any employee benefit plan of such person or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
a person or group shall be deemed to have “beneficial ownership” of all Capital
Stock that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of twenty-five percent (25%) of the Capital
Stock of the Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Borrower on a fully diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right); (b) during any period of twenty-four (24)
consecutive months, a majority of the members of the board of directors or other
equivalent governing body of the Borrower cease to be composed of individuals
(i) who were members of that board or equivalent governing body on the first day
of such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body; or (c) any Person or two or more Persons acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of the Borrower, or control over the
Voting Stock of the Borrower on a fully-diluted basis (and taking into account
all such Voting Stock that such Person or group has the right to acquire
pursuant to any option right) representing twenty-five percent (25%) or more of
the combined voting power of such Voting Stock.
“Closing Date” means December 21, 2018.
“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder, as amended, modified, succeeded or replaced from time to
time.
“Commitment” means, as to the Lender, its obligation to make or maintain a Loan
to the Borrower pursuant to Section 2.1 in an aggregate principal amount not to
exceed FIFTY MILLION DOLLARS ($50,000,000).
“Compliance Certificate” means a fully completed and duly executed officer’s
certificate in the form of Exhibit 7.1(c), together with a Covenant Compliance
Worksheet.
“Consolidated Capitalization” means the sum of (a) all of the shareholders’
equity or net worth of the Borrower and its Subsidiaries, as determined in
accordance with GAAP plus (b) Consolidated Indebtedness plus (c) the outstanding
principal amount of Preferred Stock that is not a component of a Mandatory
Security plus (d) 100% of the outstanding principal amount of Equity Preferred
Securities of the Borrower and its Subsidiaries plus (e) the aggregate
outstanding stated or principal amount of Mandatory Securities minus (f)
Securitization Equity.


3



--------------------------------------------------------------------------------




“Consolidated Indebtedness” means, as of any date of determination, with respect
to the Borrower and its Subsidiaries on a consolidated basis, an amount equal to
(a) all Indebtedness of the Borrower and its Subsidiaries as of such date minus
(b) an amount equal to the outstanding principal amount of Equity Preferred
Securities of the Borrower and its Subsidiaries, provided that the amount
deducted pursuant to this clause (b) shall not exceed an amount equal to 15% of
the Consolidated Capitalization of the Borrower and its Subsidiaries minus (c)
Non-Recourse Securitization Indebtedness minus (d) the aggregate outstanding
principal amount of Specified Indebtedness.
“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person with respect to any Indebtedness, liability or
other obligation (the “primary obligation”) of another Person (the “primary
obligor”), whether or not contingent, (a) to purchase, repurchase or otherwise
acquire such primary obligation or any property constituting direct or indirect
security therefor, (b) to advance or provide funds (i) for the payment or
discharge of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor, (c) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor in respect thereof to make payment of such
primary obligation or (d) otherwise to assure or hold harmless the owner of any
such primary obligation against loss or failure or inability to perform in
respect thereof; provided, however, that, with respect to the Borrower and its
Subsidiaries, the term Contingent Obligation shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Contingent Obligation of any Person shall be deemed to be an amount equal to the
maximum amount of such Person’s liability with respect to the stated or
determinable amount of the primary obligation for which such Contingent
Obligation is incurred or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder).
“Covenant Compliance Worksheet” means a fully completed worksheet in the form of
Schedule I to Exhibit 7.1(c).
“Debt Rating” means the long-term, unsecured, senior non-credit enhanced debt
rating of the Borrower by S&P and/or Moody’s; provided, however, that if neither
S&P nor Moody’s issues a long-term, unsecured, senior non-credit enhanced rating
of the Borrower, then the Debt Rating shall be the Borrower’s issuer corporate
credit rating by S&P and/or Moody’s.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.
“Default Rate” means an interest rate equal to two percent (2%) plus the rate
that otherwise would be applicable (or if no rate is applicable, the Base Rate
plus two percent (2%) per annum).
“Dollars” and “$” means dollars in lawful currency of the United States of
America.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of its business
and not in response to any third party action or request of any kind) or
proceedings relating in any way to any


4



--------------------------------------------------------------------------------




actual or alleged violation of or liability under any Environmental Laws or
relating to any permit issued, or any approval given, under any such
Environmental Laws (collectively, “Claims”), including, without limitation, (a)
any and all Claims by Governmental Authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Laws and (b) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from Hazardous Substances or arising from alleged
injury or threat of injury to human health or the environment.
“Environmental Laws” means any and all federal, state and local laws, statutes,
ordinances, rules, regulations, permits, licenses, approvals, rules of common
law and orders of courts or Governmental Authorities, relating to the protection
of human health or occupational safety or the environment, now or hereafter in
effect and in each case as amended from time to time, including, without
limitation, requirements pertaining to the manufacture, processing,
distribution, use, treatment, storage, disposal, transportation, handling,
reporting, licensing, permitting, investigation or remediation of Hazardous
Substances.
“Equity Preferred Securities” means, with respect to any Person, any trust
preferred securities or deferrable interest subordinated debt securities issued
by such Person or other financing vehicle of such Person that (i) have an
original maturity of at least twenty years, and (ii) require no repayments or
prepayments and no mandatory redemptions or repurchases, in each case, prior to
the first anniversary of the latest Maturity Date.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute, and all rules and regulations from
time to time promulgated thereunder.
“ERISA Affiliate” means any Person who together with the Borrower or any of its
Subsidiaries is treated as a single employer within the meaning of Sections
414(b), (c), (m) or (o) of the Code or Section 4001 of ERISA.
“ERISA Event” means the occurrence of any of the following which, individually
or in the aggregate, has resulted or could reasonably be expected to result,
within a reasonable period of time, in liability of the Borrower in an aggregate
amount in excess of the Threshold Amount: (a) a Reportable Event with respect to
a Single Employer Plan or a Multiemployer Plan, (b) a complete or partial
withdrawal by the Borrower, any of its Subsidiaries or any ERISA Affiliate from
a Multiemployer Plan if withdrawal liability is asserted by such plan, or the
receipt by the Borrower, any of its Subsidiaries or any ERISA Affiliate of
notice from a Multiemployer Plan that it is insolvent pursuant to Section 4241
or 4245 of ERISA or that it intends to terminate or has terminated under Section
4041A of ERISA, (c) the distribution by the Borrower, any of its Subsidiaries or
any ERISA Affiliate under Section 4041 or 4041A of ERISA of a notice of intent
to terminate any Single Employer Plan or Multiemployer Plan or the taking of any
action to terminate any Single Employer Plan or Multiemployer Plan if the plan
assets are not sufficient to pay all plan liabilities, (d) the commencement of
proceedings by the PBGC under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Single Employer Plan, or the
receipt by the Borrower, any of its Subsidiaries or any ERISA Affiliate of a
notice from any Multiemployer Plan that such action has been taken by the PBGC
with respect to such Multiemployer Plan, (e) the determination that any Single
Employer Plan or Multiemployer Plan is considered an at-risk plan or plan in
endangered or critical status within the meaning of Sections 430, 431 or 432 of
the Code or Sections 303, 304 or 305 of ERISA; (f) the imposition upon the
Borrower, any of its Subsidiaries or any ERISA Affiliate of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, or the imposition or threatened imposition of any Lien
upon any assets of the Borrower, any of its Subsidiaries or any ERISA Affiliate
as a result of any alleged failure to comply with the Code or ERISA in respect
of any Single Employer Plan or Multiemployer Plan, or (g) the withdrawal of the


5



--------------------------------------------------------------------------------




Borrower, any of its Subsidiaries or any ERISA Affiliate from a Multiple
Employer Plan during a plan year in which it was a substantial employer (as such
term is defined in Section 4001(a)(2) of ERISA), or a cessation of operations
that is treated as such a withdrawal or the termination of a Multiple Employer
Plan, where the Borrower, a Subsidiary or an ERISA Affiliate has liability under
Section 4062 or 4063 of ERISA.
“Eurodollar Base Rate” means,
(a)    for any Interest Period with respect to a Eurodollar Loan, the rate per
annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for U.S. Dollars for a period equal in length to such Interest
Period) (“LIBOR”) as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by the Lender from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and
(c)    if the Eurodollar Base Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Loan Agreement.
It is understood and agreed that all of the terms and conditions of this
definition of “Eurodollar Base Rate” shall be subject to Section 3.10.
“Eurodollar Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.
“Eurodollar Rate” means, with respect to any Eurodollar Loan for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to (a) the Eurodollar Base Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Event of Default” has the meaning set forth in Section 9.1.
“Exchange Act” means the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder, as amended, modified, succeeded or replaced
from time to time.
“Existing Credit Agreement” means that certain Sixth Amendment and Restatement
of Credit Agreement, dated as of July 30, 2018, among the Borrower, the lenders
party thereto and Wells Fargo Bank, National Association, as administrative
agent, as it may be amended, amended and restated or replaced from time to time.
“Existing Term Loan Agreement” means that certain Term Loan Agreement dated
December 14, 2018, among the Borrower, the lenders party thereto and MUFG Bank,
Ltd., as administrative agent, as it may be amended, amended and restated or
replaced from time to time.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate


6



--------------------------------------------------------------------------------




on such transactions on the next preceding Business Day as so published on the
next succeeding Business Day, and (b) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Bank of America on such day on such transactions as determined by the
Lender.
“Financial Officer” means the chief financial officer, principal accounting
officer or treasurer of the Borrower.
“Fiscal Quarter” means each of the calendar quarters ending as of the last day
of each March, June, September and December.
“Fiscal Year” means the calendar year ending December 31.
“Forward” has the meaning set forth in the definition of “Mandatory Security”.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Hazardous Substances” means any substances or materials (a) that are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants or
toxic substances under any Environmental Laws, (b) that are defined by any
Environmental Laws as toxic, explosive, corrosive, ignitable, infectious,
radioactive, mutagenic or otherwise hazardous, (c) the presence of which require
investigation or response under any Environmental Laws, (d) that constitute a
nuisance, trespass or health or safety hazard to Persons or neighboring
properties, (e) that consist of underground or aboveground storage tanks,
whether empty, filled or partially filled with any substance, or (f) that
contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or wastes, crude oil, nuclear fuel, natural gas or synthetic gas.
“Hedging Agreements” means, collectively, interest rate protection agreements,
equity index agreements, foreign currency exchange agreements, option agreements
or other interest or exchange rate or commodity price hedging agreements (other
than (i) a Mandatory Security (or any component thereof) or any security
convertible or exchangeable into Capital Stock of the Borrower (or cash in lieu
thereof) and (ii) forward contracts for the delivery of power or gas written by
the Borrower to its jurisdictional and wholesale customers in the ordinary
course of business).
“Indebtedness” means, with respect to any Person (without duplication), (a) all
indebtedness and obligations of such Person for borrowed money or in respect of
loans or advances of any kind, (b) all obligations of such Person evidenced by
notes, bonds, debentures or similar instruments, (c) all reimbursement
obligations of such Person with respect to surety bonds, letters of credit and
bankers’ acceptances (in each case, whether or not drawn or matured and in the
stated amount thereof), (d) all obligations of such Person to pay the deferred
purchase price of property or services, (e) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person, (f) all obligations of such Person as lessee
under leases that are or are required to be, in accordance with GAAP, recorded
as capital leases, to the extent such obligations are required to be so
recorded, (g) the net termination obligations of such Person under any Hedging
Agreements, calculated as of any date as if such agreement or arrangement were
terminated as of such date in accordance with the


7



--------------------------------------------------------------------------------




applicable rules under GAAP, (h) all Contingent Obligations of such Person, (i)
all obligations and liabilities of such Person incurred in connection with any
transaction or series of transactions providing for the financing of assets
through one or more securitizations or in connection with, or pursuant to, any
synthetic lease or similar off-balance sheet financing, (j) the aggregate amount
of uncollected accounts receivable of such Person subject at the time of
determination to a sale of receivables (or similar transaction) to the extent
such transaction is effected with recourse to such Person (whether or not such
transaction would be reflected on the balance sheet of such Person in accordance
with GAAP), (k) all Equity Preferred Securities and (l) all indebtedness
referred to in clauses (a) through (k) above secured by any Lien on any property
or asset owned or held by such Person regardless of whether the indebtedness
secured thereby shall have been assumed by such Person or is nonrecourse to the
credit of such Person.
“Indemnified Liabilities” has the meaning set forth in Section 11.5(b).
“Indemnitees” has the meaning set forth in Section 11.5(b).
“Interest Payment Date” means, (a) as to any Eurodollar Loan, the last day of
each Interest Period applicable to such Loan, the date of any prepayment of the
Loans pursuant to Section 3.3 and the Maturity Date; provided, however, that if
any Interest Period for a Eurodollar Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates and (b) as to any Base Rate Loan, the third
Business Day after the end of each Fiscal Quarter, the date of any prepayment of
the Loans pursuant to Section 3.3 and the Maturity Date.
“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending on the date one, two, three or six months thereafter,
as selected by the Borrower in its Notice of Borrowing or Notice of
Continuation/Conversion; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(iii)    no Interest Period shall extend beyond the Maturity Date.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law, and a “Law” means any of
the foregoing.
“Lender” means Bank of America, N.A., and its successors and assigns.
“Lender’s Office” means the Lender’s address and, as appropriate, account as set
forth on Schedule 11.1 or such other address or account as the Lender may from
time to time notify the Borrower.


8



--------------------------------------------------------------------------------




“Lender-Related Persons” means the Lender, together with its Affiliates and the
officers, directors, employees, agents and attorneys-in-fact of the Lender and
its Affiliates.
“Lien” means any mortgage, pledge, hypothecation, assignment, security interest,
lien (statutory or otherwise), preference, priority, charge or other encumbrance
of any nature, whether voluntary or involuntary, including, without limitation,
the interest of any vendor or lessor under any conditional sale agreement, title
retention agreement, capital lease or any other lease or arrangement having
substantially the same effect as any of the foregoing.
“Loan Agreement” has the meaning set forth in the Preamble hereof.
“Loan Documents” means this Loan Agreement, the Note, the Notice of Borrowing,
any Notice of Continuation/Conversion, and any other document, agreement or
instrument entered into or executed in connection with the foregoing.
“Loans” has the meaning set forth in Section 2.1(a).
“Mandatory Security” means a security that is a unit consisting of (a) a
contract to purchase Capital Stock of the Borrower (whether expressed as a
“purchase contract,” “forward contract” or otherwise) (the “Forward”) and (b)
either (1) Indebtedness of the Borrower or a Subsidiary or (2) Preferred Stock
of the Borrower (whether or not convertible into Capital Stock of the Borrower),
where such Indebtedness or Preferred Stock is pledged by the holder of such unit
to secure its obligations under the Forward.
“Margin Stock” has the meaning ascribed to such term in Regulation U.
“Material Adverse Change” means a material adverse change in the condition
(financial or otherwise), operations, business, performance, properties or
assets of the Borrower and its Subsidiaries, taken as a whole.
“Material Adverse Effect” means a material adverse effect upon (a) the business,
assets, liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Borrower and its Subsidiaries, taken as a whole,
(b) the ability of the Borrower to perform its obligations under this Loan
Agreement or any of the other Loan Documents or (c) the legality, validity or
enforceability of this Loan Agreement or any of the other Loan Documents or the
rights and remedies of the Lender hereunder and thereunder, provided, however,
that a Material Adverse Effect shall not include the effect of a shutdown or
closure of the San Juan Generating Station or the Four Corners Power Plant,
provided that the Borrower remains in compliance with Section 7.2 of this Loan
Agreement.
“Maturity Date” means December 21, 2020.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which the Borrower, any of its Subsidiaries or
any ERISA Affiliate makes, is making or is accruing an obligation to make
contributions or has made or been obligated to make contributions within the
preceding seven (7) years.
“Multiple Employer Plan” means a Single Employer Plan to which the Borrower, any
of its Subsidiaries or any ERISA Affiliate and at least one employer other than
the Borrower, any of its Subsidiaries or any ERISA Affiliate are contributing
sponsors.


9



--------------------------------------------------------------------------------




“Non-Recourse Securitization Indebtedness” means, as of any date of
determination, (a) all Indebtedness related to State Approved Securitizations up
to a maximum amount of $500,000,000 at any one time and (b) all Indebtedness
related to the TNMP Securitization up to a maximum amount of $150,000,000 at any
time; provided that, in each case, such Indebtedness is non-recourse to the
Borrower, other than with respect to Standard Securitization Undertakings.
“Note” means the promissory note, if any, of the Borrower in favor of the Lender
evidencing the Loans provided pursuant to Section 2.1, as such promissory note
may be amended, modified, supplemented, extended, renewed or replaced from time
to time and as evidenced in the form of Exhibit 2.1(d).
“Notice of Borrowing” means a request by the Borrower for a Loan, substantially
in the form of Exhibit 2.1(b) or such other form as may be approved by the
Lender (including any form on an electronic platform or electronic transmission
system as shall be approved by the Lender) appropriately completed and signed by
a Responsible Officer.
“Notice of Continuation/Conversion” means a request by the Borrower to continue
an existing Eurodollar Loan to a new Interest Period or to convert a Eurodollar
Loan to a Base Rate Loan or a Base Rate Loan to a Eurodollar Loan, substantially
in the form of Exhibit 2.3 or such other form as may be approved by the Lender
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Lender) appropriately completed and signed by a
Responsible Officer.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.
“PBGC” means the Pension Benefit Guaranty Corporation and any successor thereto.
“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated), or any Governmental Authority.
“Preferred Stock” means, with respect to any Person, all preferred Capital Stock
issued by such Person in which the terms thereof do not require such Capital
Stock to be redeemed for cash or to make mandatory sinking fund payments.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender as its prime rate. Each change in the
Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs. The parties hereto acknowledge that the rate
announced publicly by the Lender as its prime rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks.
“Property” means any right, title or interest in or to any property or asset of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible.
“PSNM” means Public Service Company of New Mexico, a New Mexico corporation.
“Regulations T, U and X” means Regulations T, U and X, respectively, of the
Federal Reserve Board, and any successor regulations.


10



--------------------------------------------------------------------------------




“Reportable Event” means (a) any “reportable event” within the meaning of
Section 4043(c) of ERISA for which the notice under Section 4043(a) of ERISA has
not been waived by the PBGC (including any failure to meet the minimum funding
standard of, or timely make any required installment under, Section 412 of the
Code or Section 302 of ERISA, regardless of the issuance of any waivers in
accordance with Section 412(d) of the Code), (b) any such “reportable event”
subject to advance notice to the PBGC under Section 4043(b)(3) of ERISA, (c) any
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code, and (d) a cessation of operations described
in Section 4062(e) of ERISA.
“Requirement of Law” means, with respect to any Person, the organizational
documents of such Person and any Law applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is subject
or otherwise pertaining to any or all of the transactions contemplated by this
Loan Agreement and the other Loan Documents.
“Responsible Officer” means the president, the chief executive officer, the
co-chief executive officer, the chief financial officer, any executive officer,
vice president-finance, principal accounting officer or treasurer of the
Borrower, and any other officer or similar official thereof responsible for the
administration of the obligations of the Borrower in respect of this Loan
Agreement and the other Loan Documents and, solely for purposes of notices given
pursuant to Section 2, any other officer or employee of the Borrower so
designated by any of the foregoing officers in a notice to the Lender or any
other officer or employee of the Borrower designated in or pursuant to an
agreement between the Borrower and the Lender. Any document delivered hereunder
that is signed by a Responsible Officer of the Borrower shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of the Borrower and such Responsible Officer shall be
conclusively presumed to have acted on behalf of the Borrower. To the extent
requested by the Lender, each Responsible Officer will provide an incumbency
certificate and appropriate authorization documentation, in form and substance
reasonably satisfactory to the Lender.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself subject to or the target of comprehensive country-wide Sanctions (at the
time of this Loan Agreement, the Crimea region of Ukraine, Cuba, Iran, North
Korea, Sudan and Syria).
“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC, as published from
time to time, (b) a Person named on the lists maintained by the United Nations
Security Council, as published from time to time, (c) a Person named on the
lists maintained by the European Union, as published from time to time, (d) a
Person named on the lists maintained by Her Majesty’s Treasury, as published
from time to time, or (e) (i) an agency of the government of a Sanctioned
Country, (ii) an organization controlled by a Sanctioned Country, or (iii) a
Person resident in a Sanctioned Country, to the extent any Person described in
clauses (i), (ii) or (iii) is the subject of a sanctions program administered by
OFAC.
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, or any European Union
member state.


11



--------------------------------------------------------------------------------




“SEC Reports” means (i) the Annual Report on Form 10-K of the Borrower for the
Fiscal Year ended December 31, 2017, and (ii) the Quarterly Reports on form 10-Q
of the Borrower for the Fiscal Quarters ended March 31, 2018, June 30, 2018 and
September 30, 2018.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Securitization Equity” means, as of any date of determination, with respect to
a Subsidiary of the Borrower formed for the purpose of entering into a State
Approved Securitization or the TNMP Securitization, all of the equity of such
Subsidiary, as determined in accordance with GAAP.
“Single Employer Plan” means any “employee pension benefit plan” (within the
meaning of Section 3(2) of ERISA) which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan and which the Borrower, any Subsidiary or any
ERISA Affiliate has maintained, funded or administered for employees at any time
within the preceding seven (7) years.
“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
Contingent Obligations and other commitments as they mature in the normal course
of business, (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the assets of such Person is greater than the total amount of liabilities,
including, without limitation, Contingent Obligations, of such Person and (e)
the present fair saleable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured.
“Specified Indebtedness” means (a) any Indebtedness that is mandatorily
redeemable at maturity for Capital Stock of the Borrower or (b) any Indebtedness
that is a component of a Mandatory Security (it being understood that if such
Indebtedness is no longer a component of a Mandatory Security, including
following settlement of the related Forward, a remarketing of such Indebtedness,
or substituting such Indebtedness with other collateral for the related Forward,
then such Indebtedness shall not constitute Specified Indebtedness).
“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or a Subsidiary thereof
that are reasonably customary in non-recourse securitization transactions.
“State Approved Securitization” means a securitization financing entered into by
PSNM pursuant to existing or future New Mexico statutory authority and
regulatory approval by the New Mexico Public Regulation Commission (or any
successor commission) (the “NMPRC”) authorizing the imposition on electric
customers of a charge to permit the recovery over time of costs identified by a
financing order issued by the NMPRC pursuant to statutory authority.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Lender is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Federal Reserve Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D of the Federal Reserve
Board.


12



--------------------------------------------------------------------------------




Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to the Lender
under such Regulation D of the Federal Reserve Board or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
“Subsidiary” means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries, and
(b) any partnership, association, joint venture or other entity in which such
person directly or indirectly through Subsidiaries has more than a 50% equity
interest at any time. Any reference to Subsidiary herein, unless otherwise
identified, shall mean a Subsidiary, direct or indirect, of the Borrower. Any
reference to a Subsidiary of the Borrower herein shall not include any
Subsidiary that is inactive, has minimal or no assets and does not generate
revenues.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.
“Threshold Amount” means $20,000,000.
“TNMP” means Texas-New Mexico Power Company, a Texas corporation.
“TNMP Credit Agreement” means that certain Third Amended and Restated Credit
Agreement, dated as of September 25, 2017, among TNMP, the lenders party thereto
and KeyBank National Association, as administrative agent.
“TNMP First Mortgage Bonds” means those certain first mortgage bonds issued
pursuant to the First Mortgage Indenture dated as of March 23, 2009, between
TNMP and MUFG Union Bank, N.A. (f/k/a Union Bank, N.A.) (successor to The Bank
of New York Mellon Trust Company, N.A.), as trustee thereunder, as it may be
supplemented and amended from time to time.
“TNMP Securitization” means a securitization financing entered into by TNMP or a
Subsidiary of TNMP relating to regulatory assets, stranded costs, transition
property, all rights and property interests (contractual, statutory, regulatory
or otherwise) to impose and collect transition charges, including all cash
proceeds collected, and accounts receivable arising, therefrom and all rights
and interests that may become transition property under the Texas Utilities
Code.
“Total Assets” means all assets of the Borrower and its Subsidiaries as shown on
its most recent quarterly consolidated balance sheet, as determined in
accordance with GAAP.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Loan.
“VIE” has the meaning specified in Section 1.3(c).
“Voting Stock” means the Capital Stock of a Person that is then outstanding and
normally entitled to vote in the election of directors and other securities of
such Person convertible into or exercisable for such Capital Stock (whether or
not such securities are then currently convertible or exercisable).

1.2    Computation of Time Periods and Other Definitional Provisions.


13



--------------------------------------------------------------------------------




For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.” References in this Loan Agreement to “Articles”, “Sections”,
“Schedules” or “Exhibits” shall be to Articles, Sections, Schedules or Exhibits
of or to this Loan Agreement unless otherwise specifically provided. Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof.

1.3    Accounting Terms/Calculation of Financial Covenant.
(a)    Except as otherwise expressly provided herein, all accounting terms used
herein or incorporated herein by reference shall be interpreted, and all
financial statements and certificates and reports as to financial matters
required to be delivered to the Lender hereunder shall be prepared, in
accordance with GAAP applied on a consistent basis. Notwithstanding anything to
the contrary in this Loan Agreement, for purposes of calculation of the
financial covenant set forth in Section 7.2, all accounting determinations and
computations thereunder shall be made in accordance with GAAP as in effect as of
the date of this Loan Agreement applied on a basis consistent with the
application used in preparing the most recent financial statements of the
Borrower referred to in Section 4.1(d). In the event that any changes in GAAP
after such date are required to be applied to the Borrower and would affect the
computation of the financial covenant contained in Section 7.2, such changes
shall be followed only from and after the date this Loan Agreement shall have
been amended to take into account any such changes.
(b)    Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein, (ii) without giving effect to any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification 470-20
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and , except as specifically provided
in the definitions of “Consolidated Capitalization” and “Consolidated
Indebtedness,” such Indebtedness shall at all times be valued at the full stated
principal amount thereof and (iii) in a manner such that any obligations
relating to a lease that was accounted for by a Person as an operating lease as
of the Closing Date and any similar lease entered into after the Closing Date by
such Person shall be accounted for as obligations relating to an operating lease
and not as a capital lease.
(c)    All references herein to consolidated financial statements of the
Borrower and its Subsidiaries or to the determination of any amount for the
Borrower and its Subsidiaries on a consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity (“VIE”)
that the Borrower is required to consolidate pursuant to FASB Accounting
Standards Codification Topic 810 – Consolidation – Variable Interest Entities as
if such variable interest entity were a Subsidiary as defined herein; provided
that the financial covenant in Section 7.2 shall be calculated without
consolidation of any VIE to the extent the Borrower or its consolidated
Subsidiaries have entered into power purchase agreements with such VIE to serve
retail customers as a result of the shutdown or closure of the San Juan
Generating Station or the Four Corners Power Plant.


14



--------------------------------------------------------------------------------





1.4    Time.
All references to time herein shall be references to Eastern Standard Time or
Eastern Daylight Time, as the case may be, unless specified otherwise.

1.5    Rounding of Financial Covenant.
Any financial ratios required to be maintained by the Borrower pursuant to this
Loan Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

1.6    References to Agreements and Requirement of Laws.
Unless otherwise expressly provided herein: (a) references to organization
documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document and (b) references to any
Requirement of Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Requirement of Law.

1.7    Rates.
The Lender does not warrant or accept responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the rates in the definition of “Eurodollar Base Rate”.

SECTION 2

CREDIT FACILITY

2.1    Loans.
(a)    Loan. Subject to the terms and conditions of this Loan Agreement, the
Lender agrees to make term loans in Dollars (each a “Loan” and, collectively,
the “Loans”) to the Borrower in a single draw on the date hereof in an aggregate
principal amount of $50,000,000. Amounts repaid or prepaid in respect of the
Loans may not be reborrowed. The Commitment of the Lender to make the Loans
hereunder shall expire upon the funding of the Loans to the Borrower on the
Closing Date.
(b)    Method of Borrowing. Each Borrowing of Loans shall be made upon the
Borrower’s irrevocable notice to the Lender, which may be given by (A) telephone
or (B) a Notice of Borrowing; provided, that any telephonic notice must be
confirmed immediately by delivery to the Lender of a Notice of Borrowing. Each
such Notice of Borrowing must be received by the Lender no later than (i) 10:00
a.m. on the Closing Date if the requested Borrowing of Loans shall be comprised
of Base Rate Loans and (ii) 12:00 noon three (3) Business Days prior to the
Closing Date if the requested Borrowing of Loans shall be comprised of
Eurodollar Loans. Each Notice of Borrowing shall set forth (A) the amount
requested, (B) the date of the requested Borrowing, (C) the Type of Loan, (D)
with respect to Loans that will


15



--------------------------------------------------------------------------------




be Eurodollar Loans, the Interest Period applicable thereto, (E) a certification
that the Borrower has complied, or, in respect of a Borrowing that shall consist
of Eurodollar Loans, intends to comply, in all respects with Section 5.1 and (F)
with respect to Loans that will be Eurodollar Loans, compensation provisions
substantially consistent with the terms of Section 3.14. If the Borrower shall
fail to specify (1) an Interest Period in the case of a Eurodollar Loan, then
such Eurodollar Loan shall be deemed to have an Interest Period of one month or
(2) the Type of Loan requested, then such Loan shall be deemed to be a Base Rate
Loan.
(c)    Funding of Loans. Upon satisfaction of the conditions set forth in
Section 5.1, the amount of the requested Loans will then be made available to
the Borrower by the Lender by wire transfer of such funds in accordance with
instructions provided to (and reasonably acceptable to) the Lender by the
Borrower or such other means agreed to by the Lender and the Borrower.
(d)    Term Note. At the request of the Lender, the Loans made by the Lender
shall be evidenced by a duly executed promissory note of the Borrower to the
Lender in substantially the form of Exhibit 2.1(d).

2.2    [Reserved].

2.3    Continuations and Conversions.
Subject to the terms below, the Borrower shall have the option, on any Business
Day prior to the Maturity Date, to continue existing Eurodollar Loans in whole
or in part for a subsequent Interest Period, to convert Base Rate Loans in whole
or in part into Eurodollar Loans or to convert Eurodollar Loans in whole or in
part into Base Rate Loans. Each continuation of existing Eurodollar Loans and
each conversion of Loans from one type to the other shall be made upon the
Borrower’s irrevocable notice to the Lender which may be given by (A) telephone
or (B) a Notice of Continuation/Conversion; provided, that any telephonic notice
must be confirmed immediately by delivery to the Lender of a Notice of
Continuation/Conversion. Each such Notice of Continuation/Conversion must be
received by the Lender not later than 12:00 noon (a) two Business Days prior to
the date of the requested conversion of a Eurodollar Loan to a Base Rate Loan
and (b) three Business Days prior to the date of the requested continuation of a
Eurodollar Loan or conversion of a Base Rate Loan to a Eurodollar Loan. Each
Notice of Continuation/Conversion shall set forth whether the Borrower wishes to
continue or convert such Loans. Notwithstanding anything herein to the contrary,
(A) except as provided in Section 3.11, Eurodollar Loans may only be continued
or converted into Base Rate Loans on the last day of the Interest Period
applicable thereto, (B) Eurodollar Loans may not be continued nor may Base Rate
Loans be converted into Eurodollar Loans during the existence and continuation
of a Default or an Event of Default and (C) any request to continue a Eurodollar
Loan that fails to comply with the terms hereof or any failure to request a
continuation of a Eurodollar Loan at the end of an Interest Period shall be
deemed a request to convert such Eurodollar Loan to a Base Rate Loan on the last
day of the applicable Interest Period.

2.4    Minimum Amounts.
The request for the borrowing of the Loans and each conversion or continuation
thereof shall be subject to the requirements that (a) each Eurodollar Loan shall
be in a minimum amount of $3,000,000 and in integral multiples of $1,000,000 in
excess thereof, (b) each Base Rate Loan shall be in a minimum amount of
$1,000,000 and in integral multiples of $100,000 in excess thereof (or the
remaining amount of outstanding Loans) and (c) no more than seven Eurodollar
Loans shall be outstanding hereunder at any one time. For the purposes of this
Section 2.4, separate Eurodollar Loans that begin and end on the same date,


16



--------------------------------------------------------------------------------




as well as Eurodollar Loans that begin and end on different dates, shall all be
considered as separate Eurodollar Loans.

2.5    [Reserved].

2.6    Evidence of Debt.
The Loans made by the Lender shall be evidenced by one or more accounts or
records maintained by the Lender in the ordinary course of business. The
accounts or records maintained by the Lender shall be conclusive absent manifest
error of the amount of the Loans made by the Lender to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to its Borrower Obligations.

SECTION 3

GENERAL PROVISIONS APPLICABLE
TO LOANS

3.1    Interest.
(a)    Interest Rate. Subject to Section 3.1(b), (i) all Base Rate Loans shall
accrue interest at the Adjusted Base Rate and (ii) all Eurodollar Loans shall
accrue interest at the Adjusted Eurodollar Rate.
(b)    Default Rate of Interest.
(i)    After the occurrence, and during the continuation, of an Event of Default
pursuant to Section 9.1(a), the principal of and, to the extent permitted by
Law, interest on the Loans and any other amounts owing hereunder or under the
other Loan Documents (including without limitation fees and expenses) shall bear
interest, payable on demand, at the Default Rate.
(ii)    After the occurrence, and during the continuation, of an Event of
Default (other than an Event of Default pursuant to Section 9.1(a)), at the
option of the Lender, the principal of and, to the extent permitted by Law,
interest on the Loans and any other amounts owing hereunder or under the other
Loan Documents (including without limitation fees and expenses) shall bear
interest, payable on demand, at the Default Rate.
(c)    Interest Payments. Interest on Loans shall be due and payable in arrears
on each Interest Payment Date.

3.2    Payments Generally.
(a)    No Deductions; Place and Time of Payments. All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Lender at the
Lender’s Office in Dollars and in immediately available funds not later than
2:00 p.m. on the date specified herein. All payments received by the Lender
after 2:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.


17



--------------------------------------------------------------------------------




(b)    Payment Dates. Subject to the definition of “Interest Period,” if any
payment to be made by the Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.
(c)    [Reserved].
(d)    [Reserved].
(e)    Funding Offices. Nothing herein shall be deemed to obligate the Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by the Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

3.3    Prepayments.
Voluntary Prepayments. The Borrower shall have the right to prepay the Loans in
whole or in part from time to time without premium or penalty; provided,
however, that (i) all prepayments under this Section 3.3(a) shall be subject to
Section 3.14, (ii) Eurodollar Loans may only be prepaid on three (3) Business
Days’ prior written notice to the Lender, (iii) each such partial prepayment of
Eurodollar Loans shall be in the minimum principal amount of $1,000,000 and
integral multiples of $1,000,000, and (iv) each such partial prepayment of Base
Rate Loans shall be in the minimum principal amount of $500,000 and integral
multiples of $100,000, or, in the case of clauses (iii) and (iv), if less than
such minimum amounts, the entire principal amount thereof then outstanding.
Amounts prepaid pursuant to this Section 3.3(a) shall be applied as the Borrower
may elect; provided, however, if the Borrower fails to specify, such prepayment
shall be applied by the Lender in such manner as it deems reasonably
appropriate.

3.4    [Reserved].

3.5    Payment in Full at Maturity.
On the Maturity Date, the entire outstanding principal balance of all Loans,
together with accrued but unpaid interest and all fees and other sums owing
under the Loan Documents, shall be due and payable in full, unless accelerated
sooner pursuant to Section 9.2; provided that if the Maturity Date is not a
Business Day, then such principal, interest, fees and other sums shall be due
and payable in full on the next preceding Business Day.

3.6    Computations of Interest and Fees.
(a)    Calculation of Interest and Fees. Except for Base Rate Loans that are
based upon the Prime Rate, in which case interest shall be computed on the basis
of the actual number of days elapsed over a year of 365 or 366 days, as the case
may be, all computations of interest and fees hereunder shall be made on the
basis of the actual number of days elapsed over a year of 360 days. Interest
shall accrue from and including the first date of Borrowing (or continuation or
conversion) to but excluding the last day occurring in the period for which such
interest is payable. Each determination by the Lender of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(b)    Usury. It is the intent of the Lender and the Borrower to conform to and
contract in strict compliance with applicable usury Law from time to time in
effect. All agreements


18



--------------------------------------------------------------------------------




between the Lender and the Borrower are hereby limited by the provisions of this
subsection which shall override and control all such agreements, whether now
existing or hereafter arising and whether written or oral. In no way, nor in any
event or contingency (including but not limited to prepayment or acceleration of
the maturity of any Borrower Obligation), shall the interest taken, reserved,
contracted for, charged, or received under this Loan Agreement, under the Note
or otherwise, exceed the maximum nonusurious amount permissible under applicable
Law. If, from any possible construction of any of the Loan Documents or any
other document, interest would otherwise be payable in excess of the maximum
nonusurious amount, any such construction shall be subject to the provisions of
this subsection and such documents shall be automatically reduced to the maximum
nonusurious amount permitted under applicable Law, without the necessity of
execution of any amendment or new document. If the Lender shall ever receive
anything of value which is characterized as interest on the Loans under
applicable Law and which would, apart from this provision, be in excess of the
maximum nonusurious amount, an amount equal to the amount which would have been
excessive interest shall, without penalty, be applied to the reduction of the
principal amount owing on the Loans and not to the payment of interest, or
refunded to the Borrower or the other payor thereof if and to the extent such
amount which would have been excessive exceeds such unpaid principal amount of
the Loans. The right to demand payment of the Loans or any other Indebtedness
evidenced by any of the Loan Documents does not include the right to accelerate
the payment of any interest which has not otherwise accrued on the date of such
demand, and the Lender does not intend to charge or receive any unearned
interest in the event of such demand. All interest paid or agreed to be paid to
the Lender with respect to the Loans shall, to the extent permitted by
applicable Law, be amortized, prorated, allocated, and spread throughout the
full stated term (including any renewal or extension) of the Loans so that the
amount of interest on account of the Loans does not exceed the maximum
nonusurious amount permitted by applicable Law.

3.7    [Reserved].

3.8    [Reserved].

3.9    Capital Adequacy.
If the Lender determines that any Change in Law has or would have the effect of
reducing the rate of return on the capital or assets of the Lender or any
corporation controlling the Lender as a consequence of the Lender’s obligations
hereunder (taking into consideration its policies with respect to capital
adequacy, liquidity requirements and the Lender’s desired return on capital),
then from time to time upon demand of the Lender, the Borrower shall pay to the
Lender such additional amounts as will compensate the Lender for such reduction;
provided that such determination to charge such additional amounts to the
Borrower shall be made in good faith (and not on an arbitrary or capricious
basis) and consistent with other similarly situated customers of the Lender
after consideration of such factors as the Lender then reasonably determines to
be relevant.

3.10    Eurodollar Provisions.
If the Lender determines (which determination shall be conclusive and binding
upon the Borrower) in connection with any request for a Eurodollar Loan or a
conversion to or continuation thereof that (i) deposits in Dollars are not being
offered to banks in the applicable offshore interbank market for the applicable
amount and Interest Period of such Eurodollar Loan, (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate for such Eurodollar Loan,
or (iii) the Eurodollar Rate for such Eurodollar Loan does not adequately and
fairly reflect the cost to the Lender of funding such Eurodollar Loan, the
Lender will promptly notify the Borrower. Thereafter, the obligation of the
Lender to make or


19



--------------------------------------------------------------------------------




maintain Eurodollar Loans shall be suspended until the Lender revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending Notice
of Borrowing or Notice of Continuation/Conversion with respect to Eurodollar
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of or, to the extent permitted hereunder, conversion
into a Base Rate Loan in the amount specified therein.

3.11    Illegality.
If the Lender determines that any Requirement of Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for the Lender
or its applicable Lending Office to make, maintain or fund Loans the interest
rate on which is determined by reference to the Eurodollar Rate, or materially
restricts the authority of the Lender to purchase or sell, or to take deposits
of Dollars in the London interbank market, or to determine or charge interest
rates based upon the Eurodollar Rate, then, on notice thereof by the Lender to
the Borrower, any obligation of the Lender to make or continue Eurodollar Loans
or Base Rate Loan as to which the interest rate is determined with reference to
the Eurodollar Base Rate or to convert Base Rate Loans to Eurodollar Loans shall
be suspended until the Lender notifies the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower shall, upon demand to the Borrower from the Lender, prepay or, if
applicable, convert all Eurodollar Loans of the Lender to Base Rate Loans as to
which the interest rate is not determined with reference to the Eurodollar Base
Rate, either on the last day of the Interest Period thereof, if the Lender may
lawfully continue to maintain such Eurodollar Loans to such day, or immediately,
if the Lender may not lawfully continue to maintain such Eurodollar Loans. Upon
any such prepayment or conversion, the Borrower shall also pay interest on the
amount so prepaid or converted, together with any amounts due with respect
thereto pursuant to Section 3.14.

3.12    Requirements of Law.
If the Lender determines that as a result of any Change in Law, there shall be
any increase in the cost to the Lender of agreeing to make or making, funding,
continuing, converting or maintaining Loans, or a reduction in the amount
received or receivable by the Lender in connection with any of the foregoing
(excluding for purposes of this Section 3.12 any such increased costs or
reduction in amount resulting from (a) Taxes covered by Section 3.13 and (b) the
Statutory Reserve Rate covered by the definition of Eurodollar Rate), then from
time to time, upon demand of the Lender, the Borrower shall pay to the Lender
such additional amounts as will compensate the Lender for such increased cost or
reduction in yield; provided that, such determination to charge such additional
amounts to the Borrower shall be made in good faith (and not on an arbitrary or
capricious basis) and consistent with other similarly situated customers of the
Lender after consideration of such factors as the Lender then reasonably
determines to be relevant.

3.13    Taxes.
If any payments to the Lender under this Loan Agreement are made from outside
the United States, the Borrower will not deduct any foreign taxes from any
payments it makes to the Lender. If any such foreign taxes are imposed on any
payments made by the Borrower (including payments under this paragraph), the
Borrower will pay the taxes and will also pay to the Lender, at the time
interest is paid, any additional amount which the Lender specifies as necessary
to preserve the after-tax yield the Lender would have received if such taxes had
not been imposed. As soon as practicable after any payment of taxes by the
Borrower to a Governmental Authority, as provided in this Section 3.13, the
Borrower will deliver to the Lender the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return reporting such payment or other evidence of such payment reasonably
satisfactory to the Lender.


20



--------------------------------------------------------------------------------





3.14    Compensation.
Upon the written demand of the Lender, the Borrower shall promptly compensate
the Lender for and hold the Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Eurodollar
Loan on a day other than the last day of the Interest Period for such Eurodollar
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or
(b)    any failure by the Borrower (for a reason other than the failure of the
Lender to make a Eurodollar Loan) to prepay, borrow, continue or convert any
Eurodollar Loan on the date or in the amount previously requested by the
Borrower.
The amount the Lender shall be compensated pursuant to this Section 3.14 shall
include, without limitation, (i) any loss incurred by the Lender in connection
with the re-employment of funds prepaid, repaid, not borrowed or paid, as the
case may be and (ii) any reasonable out-of-pocket expenses (including the
reasonable fees and expenses of legal counsel) incurred and reasonably
attributable thereto.
For purposes of calculating amounts payable by the Borrower to the Lender under
this Section 3.14, the Lender shall be deemed to have funded each Eurodollar
Loan made by it at the Eurodollar Rate for such Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such Eurodollar Loan was in fact so funded.

3.15    Determination and Survival of Provisions.
All determinations by the Lender of amounts owing under Sections 3.9 through
3.14, inclusive, shall, absent manifest error, be conclusive and binding on the
parties hereto and all amounts owing thereunder shall be due and payable within
ten (10) Business Days of demand therefor. In determining such amount, the
Lender may use any reasonable averaging and attribution methods. Section 3.9
through 3.14, inclusive, shall survive the termination of this Loan Agreement
and the payment of all Borrower Obligations.

3.16    [Reserved].

3.17    Mitigation Obligations.
If the Lender requests compensation under Section 3.9 or Section 3.12, or
requires the Borrower to pay any Taxes pursuant to Section 3.13 or additional
amounts to the Lender or any Governmental Authority for the account of the
Lender pursuant to Section 3.13 or if the Lender gives a notice pursuant to
Section 3.11, then, at the request of the Borrower, the Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of the
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.9, Section 3.12 or Section 3.13, as the case may
be, in the future or eliminate the need for the notice pursuant to Section 3.11,
as applicable, and (ii) in each case,  would not subject the Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to the
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by the Lender in connection with any such designation or assignment.




21



--------------------------------------------------------------------------------





SECTION 4

CONDITIONS PRECEDENT

4.1    Closing Conditions.
The obligation of the Lender to enter into this Loan Agreement and to make the
Loans on the Closing Date is subject to satisfaction of the following
conditions:
(a)    Executed Loan Documents. Receipt by the Lender of duly executed copies
of: (i) this Loan Agreement, (ii) the Note to the extent requested by the
Lender, and (iii) the Notice of Borrowing.
(b)    Authority Documents. Receipt by the Lender of the following:
(i)    Organizational Documents. Copies of the articles of incorporation of the
Borrower certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
formation and copies of the bylaws of the Borrower certified by a secretary or
assistant secretary (or the equivalent) of the Borrower to be true and correct
as of the Closing Date.
(ii)    Resolutions. Copies of resolutions of the board of directors of the
Borrower approving and adopting this Loan Agreement and the other Loan Documents
to which it is a party, the transactions contemplated herein and therein and
authorizing execution and delivery hereof and thereof, certified by a secretary
or assistant secretary (or the equivalent) of the Borrower to be true and
correct and in full force and effect as of the Closing Date.
(iii)    Good Standing. Copies of a certificate of good standing, existence or
its equivalent with respect to the Borrower certified as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
formation.
(iv)    Incumbency. An incumbency certificate of the Borrower certified by a
secretary or assistant secretary (or the equivalent) of the Borrower to be true
and correct as of the Closing Date.
(v)    Termination of Term Loan Agreement. Evidence reasonably satisfactory to
the Lender of the termination and cancellation and repayment of all indebtedness
and other obligations under that certain Term Loan Agreement dated December 21,
2016, by and among the Borrower, the lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent, which repayment shall occur substantially
concurrently with the funding of the Loans hereunder and the application of the
Loan proceeds in whole or in part to repay such indebtedness.
(c)    Opinions of Counsel. Receipt by the Lender of opinions of counsel from
counsel to the Borrower (which may include in-house counsel with respect to
matters of New Mexico law), in form and substance acceptable to the Lender,
addressed to the Lender and dated as of the Closing Date.
(d)    Financial Statements. Receipt by the Lender of a copy of (i) the annual
consolidated financial statements (including balance sheets, income statements
and cash flow


22



--------------------------------------------------------------------------------




statements) of the Borrower and its Subsidiaries for Fiscal Years 2016 and 2017,
audited by independent public accountants of recognized national standing, (ii)
the consolidated balance sheet, income statement, and statement of cash flows of
the Borrower and its Subsidiaries for each of the Fiscal Quarters ended March
31, 2018, June 30, 2018 and September 30, 2018, together with a year to date
statement of cash flows and (iii) such other financial information regarding the
Borrower as the Lender may reasonably request. The Lender acknowledges that the
items described in clauses (i) and (ii) above have been posted on the Borrower’s
website at the website address listed on Schedule 11.1 and are therefore deemed
to have been received by the Lender.
(e)    [Reserved].
(f)    Material Adverse Effect. Since December 31, 2017, except as disclosed in
the SEC Reports, (i) there shall have been no development or event relating to
or affecting the Borrower or any of its Subsidiaries that has had or could be
reasonably expected to have a Material Adverse Effect, and (ii) no Material
Adverse Change shall have occurred in the facts and information regarding the
Borrower and its Subsidiaries as disclosed in the Borrower’s Annual Report on
Form 10-K for the Fiscal Year ended December 31, 2017.
(g)    Litigation. There shall not exist any material order, decree, judgment,
ruling or injunction or any material pending or threatened action, suit,
investigation or proceeding against the Borrower or any of its Subsidiaries
except as disclosed in the SEC Reports.
(h)    Consents. All necessary governmental, shareholder and third party
consents and approvals, if any, with respect to this Loan Agreement and the Loan
Documents and the transactions contemplated herein and therein shall have been
received and no condition or Requirement of Law exists which would reasonably be
likely to restrain, prevent or impose any material adverse conditions on the
transactions contemplated hereby and by the other Loan Documents.
(i)    Officer’s Certificates. Receipt by the Lender of a certificate or
certificates executed by a Responsible Officer of the Borrower as of the Closing
Date stating that (i) the Borrower and each of its Subsidiaries are in
compliance in all material respects with all existing material financial
obligations and all material Requirements of Law, (ii) there does not exist any
material order, decree, judgment, ruling or injunction or any material pending
or threatened action, suit, investigation or proceeding against the Borrower or
any of its Subsidiaries except as disclosed in the SEC Reports, (iii) the
financial statements and information delivered to the Lender on or before the
Closing Date were prepared in good faith and in accordance with GAAP and (iv)
immediately after giving effect to this Loan Agreement, the other Loan Documents
and all the transactions contemplated herein or therein to occur on such date,
(A) the Borrower is Solvent, (B) no Default or Event of Default exists, (C) all
representations and warranties contained herein and in the other Loan Documents
are true and correct in all material respects, (D) since December 31, 2017,
except as disclosed in the SEC Reports, (i) there has been no development or
event relating to or affecting the Borrower or any of its Subsidiaries that has
had or could be reasonably expected to have a Material Adverse Effect, and (ii)
no Material Adverse Change has occurred in the facts and information regarding
the Borrower and its Subsidiaries as disclosed in the Borrower’s Annual Report
on Form 10-K for the Fiscal Year ended December 31, 2017 and (E) the Borrower is
in compliance with the financial covenant set forth in Section 7.2, as of
September 30, 2018, as demonstrated in the Covenant Compliance Worksheet
attached to such certificate.


23



--------------------------------------------------------------------------------




(j)    Account Designation Letter. Receipt by the Lender of an executed
counterpart of the Account Designation Letter.
(k)    PATRIOT Act. The Borrower shall have provided to the Lender the
documentation and other information reasonably requested by the Lender in order
to comply with requirements of the PATRIOT Act.
(l)    Fees and Expenses. Unless waived by the Person entitled thereto, payment
by the Borrower of all attorneys’ fees and expenses owed by it to the Lender on
or before the Closing Date.
(m)    Other. Receipt by the Lender of such other documents, instruments,
agreements or information as reasonably requested by the Lender.

SECTION 5

CONDITIONS TO FUNDING OF LOANS

5.1    Funding Requirements.
In addition to the conditions precedent set forth in Section 4.1 of this Loan
Agreement, the Lender shall not be obligated to make the Loans unless the
following conditions are satisfied as of the Closing Date:
(a)    [Reserved]
(b)    Representations and Warranties. The representations and warranties made
by the Borrower in any Loan Document are true and correct in all material
respects (except that any representation and warranty that is qualified by
materiality shall be true and correct in all respects) at and as if made as of
such date except to the extent they expressly and exclusively relate to an
earlier date.
(c)    No Default. No Default or Event of Default shall exist and be continuing
either prior to or after giving effect to the requested Borrowing.
The delivery of the Notice of Borrowing shall constitute a representation and
warranty by the Borrower of the correctness of the matters specified in
subsections (b) and (c) above.

SECTION 6

REPRESENTATIONS AND WARRANTIES
To induce the Lender to enter into this Loan Agreement and to induce the Lender
to extend the credit contemplated hereby, the Borrower represents and warrants
to the Lender as follows:

6.1    Organization and Good Standing.
Each of the Borrower and its Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) is duly qualified and in good standing as a foreign entity
authorized to do business in every other jurisdiction where the failure to so
qualify would


24



--------------------------------------------------------------------------------




have a Material Adverse Effect and (c) has the requisite power and authority to
own its properties and to carry on its business as now conducted and as proposed
to be conducted.

6.2    Due Authorization.
The Borrower (a) has the requisite corporate power and authority to execute,
deliver and perform this Loan Agreement and the other Loan Documents and to
incur the obligations herein and therein provided for and (b) has been
authorized by all necessary action to execute, deliver and perform this Loan
Agreement and the other Loan Documents.

6.3    No Conflicts.
Neither the execution and delivery of this Loan Agreement and the other Loan
Documents, nor the consummation of the transactions contemplated herein and
therein, nor performance of and compliance with the terms and provisions hereof
and thereof by the Borrower will (a) violate or conflict with any provision of
its organizational documents, (b) violate, contravene or conflict with any law,
regulation (including without limitation, Regulation U and Regulation X), order,
writ, judgment, injunction, decree or permit applicable to it, (c) violate,
contravene or conflict with contractual provisions of, or cause an event of
default under, any indenture, loan agreement, mortgage, deed of trust, contract
or other agreement or instrument to which it is a party or by which it may be
bound, the violation of which would have or would be reasonably expected to have
a Material Adverse Effect or (d) result in or require the creation of any Lien
upon or with respect to its properties.

6.4    Consents.
No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required in connection with the execution, delivery or performance of this Loan
Agreement or any of the other Loan Documents that has not been obtained or
completed.

6.5    Enforceable Obligations.
This Loan Agreement and the other Loan Documents have been duly executed and
delivered and constitute the legal, valid and binding obligations of the
Borrower enforceable against the Borrower in accordance with their respective
terms, except as may be limited by Debtor Relief Laws or similar laws affecting
creditors’ rights generally or by general equitable principles.

6.6    Financial Condition.
The financial statements delivered to the Lender pursuant to Section 4.1(d) and
pursuant to Sections 7.1(a) and (b): (i) have been prepared in accordance with
GAAP except that the quarterly financial statements are subject to year-end
adjustments and have fewer footnotes than annual statements and (ii) present
fairly the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries as of such date and for such periods. No opinion
provided with respect to the Borrower’s financial statements pursuant to Section
4.1(d) or 7.1(a) (or as to any prior annual financial statements) has been
withdrawn.

6.7    No Material Change.
(a)    Since December 31, 2017, except as disclosed in the SEC Reports, there
has been no development or event relating to or affecting the Borrower or any of
its


25



--------------------------------------------------------------------------------




Subsidiaries which would have or would reasonably be expected to have a Material
Adverse Effect.
(b)    Since December 31, 2017, there has been no sale, transfer or other
disposition by the Borrower or any of its Subsidiaries of any material part of
its business or property, and no purchase or other acquisition by the Borrower
or any of its Subsidiaries of any business or property (including the Capital
Stock of any other Person) material in relation to the financial condition of
the Borrower or any of its Subsidiaries, in each case which is not (i) reflected
in the most recent financial statements delivered to the Lender pursuant to
Section 4.1(d) or 7.1 or in the notes thereto or (ii) otherwise permitted by the
terms of this Loan Agreement and communicated to the Lender.

6.8    No Default.
Neither the Borrower nor any of its Subsidiaries is in default in any respect
under any contract, lease, loan agreement, indenture, mortgage, security
agreement or other agreement or obligation to which it is a party or by which
any of its properties is bound which default would have or would reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default
presently exists and is continuing.

6.9    Litigation.
Except as disclosed in the SEC Reports, there are no actions, suits,
investigations or legal, equitable, arbitration or administrative proceedings,
pending or, to the knowledge of the Borrower, threatened against the Borrower or
any of its Subsidiaries which would have or would reasonably be expected to have
a Material Adverse Effect.

6.10    Taxes.
Each of the Borrower and its Subsidiaries has filed, or caused to be filed, all
material tax returns (federal, state, local and foreign) required to be filed
and paid all amounts of taxes shown to be due (including interest and penalties)
and has paid all other taxes, fees, assessments and other governmental charges
(including mortgage recording taxes, documentary stamp taxes and intangibles
taxes) owed by it, except for such taxes (i) the amount of which, individually
or in the aggregate, is not material, or (ii) which are not yet delinquent or
that are being contested in good faith and by proper proceedings, and against
which adequate reserves are being maintained in accordance with GAAP.

6.11    Compliance with Law.
Each of the Borrower and its Subsidiaries is in compliance with all laws, rules,
regulations, orders and decrees applicable to it or to its properties, unless
such failure to comply would not have or would not reasonably be expected to
have a Material Adverse Effect.

6.12    ERISA.
(a)    Except as would not result or reasonably be expected to result in a
Material Adverse Effect:
(i)    Each Single Employer Plan has been maintained, operated, and funded in
compliance with its own terms and in material compliance with the provisions of
ERISA, the Code, and any other applicable federal or state laws, regulations and
published


26



--------------------------------------------------------------------------------




interpretations thereunder, except for any required amendments for which the
remedial amendment period as defined in Section 401(b) of the Code has not yet
expired. Each Single Employer Plan that is intended to be qualified under
Section 401(a) of the Code has been determined by the IRS to be so qualified,
and each trust related to such plan has been determined to be exempt under
Section 501(a) of the Code except for such plans that have not yet received
determination letters but for which the remedial amendment period for submitting
a determination letter has not yet expired. No liability has been incurred by
the Borrower or any ERISA Affiliate which remains unsatisfied for any taxes or
penalties assessed with respect to any Single Employer Plan or any Multiemployer
Plan except for a liability that could not reasonably be expected to have a
Material Adverse Effect;
(ii)    No ERISA Event has occurred or is reasonably expected to occur;
(iii)    No prohibited transaction (within the meaning of Section 406 of ERISA
or Section 4975 of the Code) or breach of fiduciary responsibility has occurred
with respect to a Single Employer Plan which has subjected or would be
reasonably likely to subject the Borrower or any ERISA Affiliate to any
liability under Sections 406, 409, 502(i), or 502(l) of ERISA or Section 4975 of
the Code, or under any agreement or other instrument pursuant to which the
Borrower or any ERISA Affiliate has agreed or is required to indemnify any
person against any such liability.
(iv)    No proceeding, claim (other than a benefits claim in the ordinary course
of business), lawsuit and/or investigation is existing or, to the best of the
knowledge of the Borrower after due inquiry, threatened concerning or involving
(i) any employee welfare benefit plan (as defined in Section 3(1) of ERISA)
currently maintained or contributed to by the Borrower or any ERISA Affiliate (a
“Welfare Plan”), (ii) any Single Employer Plan or (iii) any Multiemployer Plan.
(v)    Each Welfare Plan to which Sections 601-609 of ERISA and Section 4980B of
the Code apply has been administered in compliance in all material respects with
such sections.
(b)    The Borrower represents and warrants as of the Closing Date that the
Borrower is not and will not be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans or the Commitment.

6.13    Use of Proceeds; Margin Stock.
The proceeds of the Borrowings hereunder will be used solely for the purposes
specified in Section 7.9. None of such proceeds will be used (a)(i) for the
purpose of purchasing or carrying any Margin Stock or (ii) for the purpose of
reducing or retiring any Indebtedness which was originally incurred to purchase
or carry Margin Stock, or (iii) for any other purpose that might constitute this
transaction a “purpose credit” within the meaning of Regulation U or (b) for the
acquisition of another Person unless the board of directors (or other comparable
governing body) or stockholders, as appropriate, of such Person has approved
such acquisition.

6.14    Government Regulation.
The Borrower is not an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, or controlled
by such a company.


27



--------------------------------------------------------------------------------





6.15    Solvency.
The Borrower is and, after the consummation of the transactions contemplated by
this Loan Agreement, will be Solvent.

6.16    Disclosure.
Neither this Loan Agreement nor any financial statements delivered to the Lender
nor any other document, certificate or statement furnished to the Lender by or
on behalf of the Borrower in connection with the transactions contemplated
hereby contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained therein or
herein, taken as a whole, not misleading.

6.17    Environmental Matters.
Except as would not result or reasonably be expected to result in a Material
Adverse Effect: (a) each of the properties of the Borrower and its Subsidiaries
(the “Properties”) and all operations at the Properties are in substantial
compliance with all applicable Environmental Laws, (b) there is no undocumented
or unreported violation of any Environmental Laws with respect to the Properties
or the businesses operated by the Borrower and its Subsidiaries (the
“Businesses”) that the Borrower is aware of, and (c) there are no conditions
relating to the Businesses or Properties that have given rise to or would
reasonably be expected to give rise to a liability under any applicable
Environmental Laws or to any Environmental Claim.

6.18    [Reserved].

6.19    [Reserved].

6.20    Anti-Corruption Laws and Sanctions.
The Borrower has implemented and maintains in effect policies and procedures
reasonably designed to ensure compliance by the Borrower, any Subsidiary and
their respective directors, officers and employees with the Anti-Corruption Laws
and applicable Sanctions. The Borrower, any Subsidiary and to the knowledge of
the Borrower or such Subsidiary their respective officers, directors and
employees, are in compliance with the Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrower, any Subsidiary or
to the knowledge of the Borrower or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
third party that will act in any capacity on behalf of or at the direction of
the Borrower or any Subsidiary in connection with or will benefit from the
credit facility established hereby, is a Sanctioned Person. No Borrowing, use of
proceeds or other transactions by the Borrower or any Subsidiary contemplated by
this Loan Agreement will knowingly violate any Anti-Corruption Law or applicable
Sanctions.

SECTION 7

AFFIRMATIVE COVENANTS
The Borrower covenants and agrees that, until the payment in full of all
Borrower Obligations:

7.1    Information Covenants.
The Borrower will furnish, or cause to be furnished, to the Lender:


28



--------------------------------------------------------------------------------




(a)    Annual Financial Statements. As soon as available, and in any event
within 120 days after the close of each Fiscal Year of the Borrower commencing
with the 2018 Fiscal Year, a consolidated balance sheet and income statement of
the Borrower and its Subsidiaries, as of the end of such Fiscal Year, together
with the related consolidated statements of income and of cash flows for such
Fiscal Year, setting forth in comparative form figures for the preceding Fiscal
Year, all such financial information described above to be in reasonable form
and detail and, in each case, audited by independent certified public
accountants of recognized national standing reasonably acceptable to the Lender
and whose opinion shall be furnished to the Lender, and shall be to the effect
that such financial statements have been prepared in accordance with GAAP
(except for changes with which such accountants concur) and shall not be limited
as to the scope of the audit or qualified in any respect. To the extent that any
VIEs have been consolidated with the Borrower in the preparation of the
financial statements furnished pursuant to this Section 7.1(a) (as contemplated
in Section 1.3(c)), the Borrower shall deliver to the Lender with such financial
statements a reconciliation of such financial statements that excludes the
impact of such consolidation.
(b)    Quarterly Financial Statements. As soon as available, and in any event
within 60 days after the close of each Fiscal Quarter of the Borrower commencing
with the Fiscal Quarter ending March 31, 2019 (other than the fourth Fiscal
Quarter), a consolidated balance sheet and income statement of the Borrower and
its Subsidiaries as of the end of such Fiscal Quarter, together with the related
consolidated statement of income for such Fiscal Quarter and a year to date
statement of cash flows, in each case setting forth in comparative form figures
for the corresponding period of the preceding Fiscal Year, all such financial
information described above to be in reasonable form and detail and reasonably
acceptable to the Lender, and, in each case, accompanied by a certificate of a
Financial Officer of the Borrower to the effect that such quarterly financial
statements fairly present in all material respects the financial condition of
such Person and have been prepared in accordance with GAAP, subject to changes
resulting from audit and normal year-end audit adjustments and except that the
quarterly financial statements have fewer footnotes than annual statements. To
the extent that any VIEs have been consolidated with the Borrower in the
preparation of the financial statements furnished pursuant to this Section
7.1(b) (as contemplated in Section 1.3(c)), the Borrower shall deliver to the
Lender with such financial statements a reconciliation of such financial
statements that excludes the impact of such consolidation.
(c)    Officer’s Certificate. At the time of delivery of the financial
statements provided for in Sections 7.1(a) and 7.1(b) above, a certificate of a
Financial Officer substantially in the form of Exhibit 7.1(c): (i) setting forth
calculations demonstrating compliance by the Borrower with the financial
covenant set forth in Section 7.2 as of the end of such fiscal period and (ii)
stating that no Default or Event of Default exists, or if any Default or Event
of Default does exist, specifying the nature and extent thereof and what action
the Borrower proposes to take with respect thereto.
(d)    Reports. Notice of the filing by the Borrower of any Form 10-Q, Form 10-K
or Form 8-K with the SEC promptly upon the filing thereof and copies of all
financial statements, proxy statements, notices and reports as the Borrower
shall send to its shareholders concurrently with the mailing of any such
statements, notices or reports to its shareholders.
(e)    Notices. Upon the Borrower obtaining knowledge thereof, the Borrower will
give written notice to the Lender within ten (10) days of (i) the occurrence of
a Default or Event of Default, specifying the nature and extent thereof and what
action the Borrower proposes to take with respect thereto and (ii) the
occurrence of any of the following with respect to the


29



--------------------------------------------------------------------------------




Borrower or any of its Subsidiaries (A) the pendency or commencement of any
litigation, arbitration or governmental proceeding against the Borrower or any
of its Subsidiaries which, if adversely determined, would have or would
reasonably be expected to have a Material Adverse Effect, (B) one or more
judgments, orders, or decrees shall be entered against the Borrower or any of
its Subsidiaries involving a liability of $20,000,000 or more, in the aggregate
or (C) the institution of any proceedings against the Borrower or any of its
Subsidiaries with respect to, or the receipt of notice by such Person of
potential liability or responsibility for violation or alleged violation of, any
federal, state or local law, rule or regulation (including, without limitation,
any Environmental Laws), the violation of which would have or would reasonably
be expected to have a Material Adverse Effect.
(f)    ERISA. Upon the Borrower or any ERISA Affiliate obtaining knowledge
thereof, the Borrower will give written notice to the Lender promptly (and in
any event within ten days) of any of the following which would result in or
reasonably would be expected to result in a Material Adverse Effect: (i) any
unfavorable determination letter from the IRS regarding the qualification of a
Single Employer Plan under Section 401(a) of the Code (along with a copy
thereof), (ii) all notices received by the Borrower or any ERISA Affiliate of
the PBGC’s intent to terminate any Single Employer Plan or to have a trustee
appointed to administer any Single Employer Plan, (iii) with respect to any
Multiemployer Plan, the receipt of notice as prescribed in ERISA or otherwise of
any withdrawal liability assessed against the Borrower or any of its ERISA
Affiliates, or of a determination that any Multiemployer Plan is in insolvent
(within the meaning of Title IV of ERISA); or (iv) the Borrower obtaining
knowledge or reason to know that the Borrower or any ERISA Affiliate has filed
or intends to file a notice of intent to terminate any Single Employer Plan
under a distress termination within the meaning of Section 4041(c) of ERISA.
Promptly upon request, the Borrower shall furnish the Lender with such
additional information concerning any Single Employer Plan as may be reasonably
requested, including, but not limited to, copies of each annual report/return
(Form 5500 series), as well as all schedules and attachments thereto required to
be filed with the Department of Labor and/or the Internal Revenue Service
pursuant to ERISA and the Code, respectively, for each “plan year” (within the
meaning of Section 3(39) of ERISA).
(g)    Debt Ratings. Prompt notice of any change in its Debt Ratings.
(h)    Other Information. With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
the Borrower as the Lender may reasonably request.
Documents required to be delivered pursuant to Section 7.1(a), (b) or (d) (to
the extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.1; or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which the Lender has access (whether a commercial,
third-party website or whether sponsored by the Lender); provided that: (A) the
Borrower shall deliver paper copies of such documents to the Lender if the
Lender requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Lender and (B) the
Borrower shall notify the Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Lender by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide paper copies of the Officer’s Certificate required by Section 7.1(c) to
the Lender. Except for such Officer’s Certificate, the Lender shall have no
obligation to request the delivery or to maintain copies of the


30



--------------------------------------------------------------------------------




documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery.

7.2    Financial Covenant.
The ratio of (a) Consolidated Indebtedness to (b) Consolidated Capitalization
shall be less than or equal to 0.70 to 1.0 as of the last day of any Fiscal
Quarter.

7.3    Preservation of Existence and Franchises.
(a)    The Borrower will do (and will cause each of its Subsidiaries to do) all
things necessary to preserve and keep in full force and effect its existence and
all material rights, franchises and authority.
(b)    The Borrower will maintain (and will cause each of its Subsidiaries to
maintain) its properties in good condition and not waste or otherwise permit
such properties to deteriorate, reasonable wear and tear excepted; provided that
this Section 7.3(b) shall not prevent the Borrower or any Subsidiary from
discontinuing the operation or the maintenance of any of the properties if such
discontinuance is desirable in the conduct of its business and the Borrower has
concluded that such discontinuance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

7.4    Books and Records.
The Borrower will keep (and will cause each of its Subsidiaries to keep)
complete and accurate books and records of its transactions in accordance with
good accounting practices on the basis of GAAP (including the establishment and
maintenance of appropriate reserves).

7.5    Compliance with Law.
(a)    The Borrower will comply (and will cause each of its Subsidiaries to
comply) with all laws (including, without limitation, all Environmental Laws and
ERISA laws), rules, regulations and orders, and all applicable restrictions
imposed by all Governmental Authorities, applicable to it and its properties, if
the failure to comply would have or would reasonably be expected to have a
Material Adverse Effect.
(b)    Without limiting clause (a) above, the Borrower will, and will cause each
of its Subsidiaries to, ensure that no person who owns a controlling interest in
or otherwise controls the Borrower or any Subsidiary is or shall be a Sanctioned
Person.
(c)    The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers and employees with the Anti-Corruption Laws and
applicable Sanctions.
(d)    The Borrower shall, and shall cause each of its Subsidiaries to, provide
such information and take such actions as are reasonably requested by the Lender
in order to assist the Lender in maintaining compliance with the PATRIOT Act and
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the Beneficial Ownership Regulation.

7.6    Payment of Taxes and Other Indebtedness.


31



--------------------------------------------------------------------------------




The Borrower will (and will cause each of its Subsidiaries to) pay, settle or
discharge (a) all taxes, assessments and governmental charges or levies imposed
upon it, or upon its income or profits, or upon any of its properties, before
they shall become delinquent, (b) all lawful claims (including claims for labor,
materials and supplies) which, if unpaid, might give rise to a Lien upon any of
its properties, and (c) all of its other Indebtedness as it shall become due (to
the extent such repayment is not otherwise prohibited by this Loan Agreement);
provided, however, that the Borrower and its Subsidiaries shall not be required
to pay any such tax, assessment, charge, levy, claim or Indebtedness which is
being contested in good faith by appropriate proceedings and as to which
adequate reserves therefor have been established in accordance with GAAP, unless
the failure to make any such payment (i) would give rise to an immediate right
to foreclose or collect on a Lien securing such amounts or (ii) would have or
would be reasonably expected to have a Material Adverse Effect.

7.7    Insurance.
The Borrower will (and will cause each of its Subsidiaries to) at all times
maintain in full force and effect insurance (including worker’s compensation
insurance and general liability insurance) in such amounts, covering such risks
and liabilities and with such deductibles or self-insurance retentions as are in
accordance with normal industry practice.

7.8    Performance of Obligations.
The Borrower will perform (and will cause each of its Subsidiaries to perform)
in all material respects all of its obligations under the terms of all
agreements, indentures, mortgages, security agreements or other debt instruments
to which it is a party or by which it is bound, the failure to perform which
could reasonably be expected to have a Material Adverse Effect.

7.9    Use of Proceeds.
The proceeds of the Borrowings may be used solely (a) to refinance Indebtedness
of the Borrower, (b) to pay fees and expenses required by the Loan Documents and
(c) for general corporate purposes of the Borrower (including, but not limited
to, working capital and capital expenditures). The Borrower will not request any
Borrowing, and the Borrower shall not use, and shall use commercially-reasonable
efforts to ensure that any Subsidiary and its or their respective directors,
officers and employees shall not use, the proceeds of any Borrowing directly or,
to the knowledge of the Borrower, indirectly (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws
or (ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person in violation of
applicable Sanctions, or in any Sanctioned Country in violation of applicable
Sanctions.

7.10    Audits/Inspections.
Upon reasonable notice and during normal business hours and subject to the
Borrower’s applicable safety protocols, the Borrower will permit representatives
appointed by the Lender, including, without limitation, independent accountants,
agents, attorneys, and appraisers to visit and inspect the Borrower’s property,
including its books and records, its accounts receivable and inventory, the
Borrower’s facilities and its other business assets, and to make photocopies or
photographs thereof and to write down and record any information such
representative obtains and shall permit the Lender or its representatives to
investigate and verify the accuracy of information provided to it and to discuss
all such matters with the officers, employees and representatives of the
Borrower; provided, that an officer or authorized agent of the Borrower shall be
present during any such discussions between the officers, employees or
representatives of the Borrower and the representatives of the Lender.


32



--------------------------------------------------------------------------------





7.11    Ownership of Certain Subsidiaries.
The Borrower shall at all times, (a) own and control 100% of the Voting Stock of
PSNM and (b) own and control, directly or indirectly, 100% of the Voting Stock
of TNMP.

SECTION 8

NEGATIVE COVENANTS
Unless otherwise approved in writing by the Lender, the Borrower covenants and
agrees that, until the payment in full of all Borrower Obligations:

8.1    Nature of Business.
The Borrower will not materially alter the character of its business from that
conducted as of the Closing Date.

8.2    Consolidation and Merger.
The Borrower will not (a) enter into any transaction of merger or (b)
consolidate, liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); provided that, so long as no Default or Event of Default shall
exist or be caused thereby, a Person may be merged or consolidated with or into
the Borrower so long as the Borrower shall be the continuing or surviving
Person.

8.3    Sale or Lease of Assets.
The Borrower will not (nor will it permit its Subsidiaries to) sell, lease,
transfer or otherwise dispose of, any of its assets (including, without
limitation, all or substantially all of its assets, whether in one transaction
or a series of related transactions) except (a) sales or transfers of accounts
receivable and related rights to payment in connection with a State Approved
Securitization, sales or transfers of stranded costs and related rights to
payment in connection with a TNMP Securitization and other sales and transfers
of accounts receivable and related rights to payment so long as such other sales
and transfers are non-recourse to the Borrower (other than with respect to
Standard Securitization Undertakings) and are otherwise on commercially
reasonable terms; (b) sales of assets (excluding those permitted in clause (a)
hereof) for fair value, if the aggregate value of all such transactions in any
calendar year, does not exceed 25% of the book value of Total Assets, as
calculated as of the end of the most recent Fiscal Quarter; and (c) the sale,
lease, transfer or other disposition, at less than fair value, of any other
assets, provided that the aggregate book value of such assets shall not exceed
$20,000,000 in any calendar year.

8.4    Affiliate Transactions.
The Borrower will not enter into any transaction or series of transactions,
whether or not in the ordinary course of business, with any Affiliate other than
on terms and conditions substantially as favorable as would be obtainable in a
comparable arm’s-length transaction with a Person other than an Affiliate.

8.5    Liens.
The Borrower will not (nor will it permit its Subsidiaries to) contract, create,
incur, assume or permit to exist any Lien with respect to any of its property or
assets of any kind (whether real or personal, tangible or intangible), whether
now owned or hereafter acquired, securing any Indebtedness other than the
following: (a) Liens securing the Borrower Obligations, (b) Liens for taxes not
yet due or Liens for taxes


33



--------------------------------------------------------------------------------




being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with GAAP have been established (and as to
which the property subject to any such Lien is not yet subject to foreclosure,
sale or loss on account thereof), (c) Liens in respect of property imposed by
law arising in the ordinary course of business such as materialmen’s,
mechanics’, warehousemen’s, carrier’s, landlords’ and other nonconsensual
statutory Liens which are not yet due and payable, which have been in existence
less than 90 days or which are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established (and as to which the property subject to any such Lien is not
yet subject to foreclosure, sale or loss on account thereof), (d) pledges or
deposits made in the ordinary course of business to secure payment of worker’s
compensation insurance, unemployment insurance, pensions or social security
programs, (e) Liens arising from good faith deposits in connection with or to
secure performance of tenders, bids, leases, government contracts, performance
and return-of-money bonds and other similar obligations incurred in the ordinary
course of business (other than obligations in respect of the payment of borrowed
money), (f) Liens arising from good faith deposits in connection with or to
secure performance of statutory obligations and surety and appeal bonds, (g)
easements, rights-of-way, restrictions (including zoning restrictions), minor
defects or irregularities in title and other similar charges or encumbrances
not, in any material respect, impairing the use of the encumbered property for
its intended purposes, (h) judgment Liens that would not constitute an Event of
Default, (i) Liens arising by virtue of any statutory or common law provision
relating to banker’s liens, rights of setoff or similar rights as to deposit
accounts or other funds maintained with a creditor depository institution, (j)
any Lien created or arising over any property which is acquired, constructed or
created by the Borrower or its Subsidiaries, but only if (i) such Lien secures
only principal amounts (not exceeding the cost of such acquisition, construction
or creation) raised for the purposes of such acquisition, construction or
creation, together with any costs, expenses, interest and fees incurred in
relation thereto or a guarantee given in respect thereof, (ii) such Lien is
created or arises on or before 180 days after the completion of such
acquisition, construction or creation, (iii) such Lien is confined solely to the
property so acquired, constructed or created and any improvements thereto and
(iv) the aggregate principal amount of all Indebtedness secured by such Liens
shall not exceed $50,000,000 at any one time outstanding, (k) any Lien on Margin
Stock, (l) the assignment of, or Liens on, accounts receivable, stranded costs
and related rights to payment in connection with (i) a State Approved
Securitization, (ii) the TNMP Securitization and (iii) any other accounts
receivable securitization so long as such other securitization is non-recourse
to the Borrower (other than with respect to Standard Securitization
Undertakings) and is otherwise on commercially reasonable terms, and the filing
of related financing statements under the Uniform Commercial Code of the
applicable jurisdictions, (m) the assignment of, or Liens on, demand, energy or
wheeling revenues, or on capacity reservation or option fees, payable to the
Borrower or any of its Subsidiaries with respect to any wholesale electric
service or transmission agreements, the assignment of, or Liens on, revenues
from energy services contracts, and the assignment of, or Liens on, capacity
reservation or option fees payable to the Borrower or such Subsidiary with
respect to asset sales permitted herein, (n) Liens on assets of TNMP to the
extent such Liens are not prohibited by (i) the TNMP First Mortgage Bonds or the
indenture pursuant to which the TNMP First Mortgage Bonds are issued, as the
TNMP First Mortgage Bonds or such indenture may be amended, supplemented,
refunded or replaced from time to time, or (ii) the TNMP Credit Agreement, as
such TNMP Credit Agreement may be amended, restated or replaced from time to
time, but subject in each case to Section 7.2 of this Loan Agreement, (o) any
extension, renewal or replacement (or successive extensions, renewals or
replacements), as a whole or in part, of any Liens referred to in the foregoing
clauses (a) through (n), for amounts not exceeding the principal amount of the
Indebtedness secured by the Lien so extended, renewed or replaced, provided that
such extension, renewal or replacement Lien is limited to all or a part of the
same property or assets that were covered by the Lien extended, renewed or
replaced (plus improvements on such property or assets), (p) Liens on Property
that is subject to a lease that is classified as an operating lease as of the
Closing Date but which is subsequently converted to a capital lease, (q) Liens
securing obligations under Hedging Agreements entered into in the ordinary
course of business and not for speculative purposes, (r) Liens granted by
bankruptcy remote special purpose Subsidiaries to secure stranded cost
securitization bonds, (s)


34



--------------------------------------------------------------------------------




Liens upon any property in favor of the administrative agent for the benefit of
the lenders (the “Revolving Loan Administrative Agent”) under the Existing
Credit Agreement (or any refinancing thereof, including any increases in the
amount thereof) securing Indebtedness thereunder and/or in favor of the
administrative agent for the benefit of the lenders (the “Term Loan
Administrative Agent”) under the Existing Term Loan Agreement (or any
refinancing thereof, including any increases in the amount thereof) securing
Indebtedness thereunder; provided that (i) the Borrower Obligations shall
concurrently be secured equally and ratably with (or prior to) such Indebtedness
under the Existing Credit Agreement (or any refinancing thereof, including any
increases in the amount thereof) or under the Existing Term Loan Agreement (or
any refinancing thereof, including any increases in the amount thereof) so long
as such other Indebtedness shall be secured and (ii) the Borrower, the Revolving
Loan Administrative Agent (or the administrative agent under any refinancing of
the Existing Credit Agreement), the Term Loan Administrative Agent (or the
administrative agent under any refinancing of the Existing Term Loan Agreement)
and the Lender, shall have entered into such security agreements, collateral
trust and sharing agreements, intercreditor agreements and other documentation
deemed necessary by the Lender in respect of such Lien on terms and conditions
acceptable to the Lender (including, without limitation, with respect to the
voting of claims and release or modification of any such Lien or all or any
portion of the collateral thereunder), and (t) Liens on Property, in addition to
those otherwise permitted by clauses (a) through (s) above, securing, directly
or indirectly, Indebtedness or obligations arising pursuant to other agreements
entered into in the ordinary course of business which do not exceed, in the
aggregate at any one time outstanding, $50,000,000.

8.6    Accounting Changes.
The Borrower will not (nor will it permit any of its Subsidiaries to) make or
permit, any change in accounting policies or reporting practices, except as
required by GAAP, or as permitted by GAAP, if the amounts involved are not
material.

SECTION 9

EVENTS OF DEFAULT

9.1    Events of Default.
An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):
(a)    Payment. The Borrower shall: (i) default in the payment when due of any
principal of any of the Loans; or (ii) default, and such default shall continue
for three (3) or more Business Days, in the payment when due of any interest on
the Loans or of any fees or other amounts owing hereunder, under any of the
other Loan Documents or in connection herewith or therewith.
(b)    Representations. Any representation, warranty or statement made or deemed
to be made by the Borrower herein, in any of the other Loan Documents, or in any
statement or certificate delivered or required to be delivered pursuant hereto
or thereto shall prove untrue in any material respect on the date as of which it
was deemed to have been made.
(c)    Covenants. The Borrower shall:
(i)    default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.1(e)(i), 7.2, 7.3(a) (solely with respect to
the existence of the Borrower), 7.9, 7.10, 7.11 or 8.1 through 8.6 inclusive; or


35



--------------------------------------------------------------------------------




(ii)    default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in subsections (a), (b) or (c)(i) of
this Section 9.1) contained in this Loan Agreement or any other Loan Document
and such default shall continue unremedied for a period of at least 30 days
after the earlier of a Responsible Officer of the Borrower becoming aware of
such default or notice thereof given by the Lender.
(d)    Loan Documents. Any Loan Document shall fail to be in force and effect or
the Borrower shall so assert or any Loan Document shall fail to give the Lender
the material rights, powers, liens and privileges purported to be created
thereby.
(e)    Bankruptcy, etc. The occurrence of any of the following with respect to
the Borrower or any of its Subsidiaries (i) a court or governmental agency
having jurisdiction in the premises shall enter a decree or order for relief in
respect of the Borrower or any of its Subsidiaries in an involuntary case under
any applicable Debtor Relief Law now or hereafter in effect, or appoint a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of the Borrower or any of its Subsidiaries or for any substantial part
of their property or ordering the winding up or liquidation of its affairs; or
(ii) an involuntary case under any applicable Debtor Relief Law now or hereafter
in effect is commenced against the Borrower or any of its Subsidiaries and such
petition remains unstayed and in effect for a period of sixty (60) consecutive
days; or (iii) the Borrower or any of its Subsidiaries shall commence a
voluntary case under any applicable Debtor Relief Law now or hereafter in
effect, or consent to the entry of an order for relief in an involuntary case
under any such law, or consent to the appointment or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of such Person or any substantial part of its property or make any
general assignment for the benefit of creditors; or (iv) the Borrower or any of
its Subsidiaries admit in writing its inability to pay its debts generally as
they become due or any action shall be taken by any Person in furtherance of any
of the aforesaid purposes.
(f)    Defaults under Other Agreements.
(i)    The Borrower or any of its Subsidiaries shall default in the due
performance or observance (beyond the applicable grace period with respect
thereto) of any material obligation or condition of any contract or lease to
which it is a party, if such default would have or would reasonably be expected
to have a Material Adverse Effect.
(ii)    With respect to any Indebtedness of the Borrower or any of its
Subsidiaries (other than Indebtedness outstanding under this Loan Agreement) in
excess of $40,000,000 in the aggregate (A) the Borrower or such Subsidiary shall
(x) default in any payment (beyond the applicable grace period with respect
thereto, if any) with respect to such Indebtedness, or (y) default (after giving
effect to any applicable grace period) in the observance or performance of any
covenant or agreement relating to such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event or condition shall occur or condition exist, the effect of which default
or other event or condition is to cause or permit the holder or the holders of
such Indebtedness (or any trustee or agent on behalf of such holders) to cause
(determined without regard to whether any notice or lapse of time is required)
such Indebtedness to become due prior to its stated maturity; or (B) such
Indebtedness shall be declared due and payable, or required to be prepaid other
than by a regularly scheduled required prepayment prior to the stated maturity
thereof; or (C) such Indebtedness shall mature and remain unpaid.


36



--------------------------------------------------------------------------------




(g)    Judgments. Any judgment, order or decree involving a liability of
$40,000,000 or more, or one or more judgments, orders, or decrees involving a
liability of $80,000,000 or more, in the aggregate, shall be entered against the
Borrower or any of its Subsidiaries and such judgments, orders or decrees shall
continue unsatisfied, undischarged and unstayed for a period ending on the first
to occur of (i) the last day on which such judgment, order or decree becomes
final and unappealable and, where applicable, with the status of a judicial lien
or (ii) 60 days; provided that if such judgment, order or decree provides for
periodic payments over time then the Borrower or such Subsidiary shall have a
grace period of 30 days with respect to each such periodic payment.
(h)    ERISA. The occurrence of any of the following events or conditions (i) an
ERISA Event or (ii) the Borrower or any ERISA Affiliate fails to make full
payment when due of all amounts which, under the provisions of any Single
Employer Plan or Sections 412 or 430 of the Code, the Borrower or any ERISA
Affiliate is required to pay as contributions thereto and which are in excess of
the Threshold Amount.
(i)    Change of Control. There shall occur a Change of Control.

9.2    Acceleration; Remedies.
Upon the occurrence and during the continuation of an Event of Default, the
Lender may take the following actions without prejudice to the rights of the
Lender to enforce its claims against the Borrower, except as otherwise
specifically provided for herein:
(a)    Acceleration of Loans. Declare the unpaid principal of and any accrued
interest in respect of all Loans and any and all other Borrower Obligations of
any and every kind owing by the Borrower to the Lender under the Loan Documents
to be due, whereupon the same shall be immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.
(b)    Enforcement of Rights. To the extent permitted by Law enforce any and all
rights and interests created and existing under applicable Law and under the
Loan Documents, including, without limitation, all rights of set-off.
Notwithstanding the foregoing, if an Event of Default specified in Section
9.1(e) shall occur, then all Loans, all accrued interest in respect thereof, all
accrued and unpaid fees and other Borrower Obligations owing to the Lender
hereunder shall immediately become due and payable, in each case without the
giving of any notice or other action by the Lender, which notice or other action
is expressly waived by the Borrower.

9.3    Allocation of Payments After Event of Default.
Notwithstanding any other provisions of this Loan Agreement, after the
occurrence and during the continuation of an Event of Default, all amounts
collected or received by the Lender on account of amounts outstanding under any
of the Loan Documents shall be first applied to the Borrower Obligations in such
order as determined by the Lender in its sole discretion and then, to the extent
there is any surplus, such surplus shall be paid to the Borrower or whomever may
be lawfully entitled to receive such surplus.

SECTION 10

[RESERVED]


37



--------------------------------------------------------------------------------





SECTION 11

MISCELLANEOUS

11.1    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 11.1.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic systems to the extent provided
in subsection (b) below, shall be effective as provided in such subsection (b).
(b)    Electronic Communications. The Lender or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.
Unless the Lender otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    [Reserved].
(d)    Change of Address, Etc. Each of the Borrower and the Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto.
(e)    Reliance by Lender. The Lender shall be entitled to rely and act upon any
notices (including telephonic Notices of Borrowing) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Lender and the Lender-Related Persons of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower. All telephonic
notices to and other telephonic communications with the Lender may be recorded
by the Lender, and each of the parties hereto hereby consents to such recording.


38



--------------------------------------------------------------------------------





11.2    Right of Set-Off.
In addition to any rights now or hereafter granted under applicable Law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
of an Event of Default and the commencement of remedies described in Section
9.2, the Lender is authorized at any time and from time to time, without
presentment, demand, protest or other notice of any kind (all of which rights
being hereby expressly waived), to set-off and to appropriate and apply any and
all deposits (general or special) and any other indebtedness at any time held or
owing by the Lender (including, without limitation, branches, agencies or
Affiliates of the Lender wherever located) to or for the credit or the account
of the Borrower against obligations and liabilities of the Borrower to the
Lender hereunder, under the Note, the other Loan Documents or otherwise,
irrespective of whether the Lender shall have made any demand hereunder and
although such obligations, liabilities or claims, or any of them, may be
contingent or unmatured, and any such set-off shall be deemed to have been made
immediately upon the occurrence of an Event of Default even though such charge
is made or entered on the books of the Lender subsequent thereto. The Borrower
hereby agrees that any Person purchasing a participation in the Loans hereunder
pursuant to Section 11.3 may exercise all rights of set-off with respect to its
participation interest as fully as if such Person were the Lender hereunder.

11.3    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Loan Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Lender, and the Lender may not assign
or otherwise transfer any of its rights or obligations hereunder except (i) by
an assignment in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (c) of this Section, or (iii) by way of pledge or assignment of a
security interest in accordance with the provisions of subsection (d) of this
Section.
(b)    Assignments by Lender. The Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Loan
Agreement; provided, that, unless such assignment is to an Affiliate of the
Lender:
(i)    the aggregate amount of the principal outstanding balance subject to such
assignment shall not be less than $5,000,000, except in the case of an
assignment of the entire remaining amount of the Loan or unless the Borrower
consents to such assignment; and
(ii)    the Borrower shall have consented to such assignment (such consent not
to be unreasonably withheld), unless an Event of Default has occurred and is
continuing.
(c)    Participations. The Lender may at any time, without the consent of, or
notice to, the Borrower, sell participations to any Person in all or any portion
of the Lender’s rights and/or obligations under this Loan Agreement; provided
that (i) the Lender’s obligations under this Loan Agreement shall remain
unchanged, (ii) the Lender shall remain solely responsible to the Borrower for
the performance of such obligations, and (iii) the Borrower shall continue to
deal solely and directly with the Lender in connection with the Lender’s rights
and obligations under this Loan Agreement. Any agreement or instrument pursuant
to which the Lender sells such a participation shall provide that the Lender
shall retain the sole right to enforce this Loan Agreement and to approve any
amendment, modification or waiver of any provision of this Loan Agreement.


39



--------------------------------------------------------------------------------




(d)    Certain Pledges. The Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Loan Agreement
(including under the Note, if any) to secure obligations of the Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release the Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
the Lender as a party hereto.

11.4    No Waiver; Remedies Cumulative.
No failure or delay on the part of the Lender in exercising any right, power or
privilege hereunder or under any other Loan Document and no course of dealing
between the Borrower and the Lender shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, power or privilege hereunder or thereunder. The
rights and remedies provided herein are cumulative and not exclusive of any
rights or remedies which the Lender would otherwise have. No notice to or demand
on the Borrower in any case shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
rights of the Lender to any other or further action in any circumstances without
notice or demand.

11.5    Attorney Costs, Expenses, Taxes and Indemnification by Borrower.
(a)    The Borrower agrees (i) to pay or reimburse the Lender for all costs and
expenses incurred in connection with the preparation, negotiation and execution
of this Loan Agreement and the other Loan Documents and any amendment, waiver,
consent or other modification of the provisions hereof and thereof (whether or
not the transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all reasonable fees and expenses of legal counsel, and (ii)
to pay or reimburse the Lender for all costs and expenses incurred in connection
with the enforcement, attempted enforcement, or preservation of any rights or
remedies under this Loan Agreement or the other Loan Documents (including all
such costs and expenses incurred during any “workout” or restructuring in
respect of the Borrower Obligations and during any legal proceeding, including
any proceeding under any Debtor Relief Law), including all reasonable fees and
expenses of legal counsel. The foregoing costs and expenses shall include all
search, filing, recording, and appraisal charges and fees and taxes related
thereto, and other out-of-pocket expenses incurred by the Lender and the cost of
independent public accountants and other outside experts retained by the Lender.
Other than costs and expenses payable in connection with the closing of the
transactions contemplated by this Loan Agreement pursuant to this Section
11.5(a) (which shall be payable on the Closing Date unless otherwise agreed by
the Lender), all amounts due under this Section 11.5 shall be payable within ten
(10) Business Days after demand therefor. The agreements in this Section shall
survive the termination of the Commitment and repayment of all other Borrower
Obligations.
(b)    Whether or not the transactions contemplated hereby are consummated, the
Borrower shall indemnify and hold harmless each Lender-Related Person, the
Lender and their respective Affiliates, directors, officers, employees, counsel,
agents, advisors and attorneys-in-fact (collectively the “Indemnitees”) from and
against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including the reasonable fees and expenses of legal counsel) of any kind or
nature whatsoever which may at any time be imposed on, incurred by or asserted
against any such Indemnitee in any way relating to or arising out of or in
connection with (i) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated


40



--------------------------------------------------------------------------------




thereby or the consummation of the transactions contemplated thereby, (ii) any
Loan or the use or proposed use of the proceeds therefrom, or (iii) any actual
or alleged presence or release of Hazardous Substances on or from any property
currently or formerly owned or operated by the Borrower, any Subsidiary of the
Borrower, or any Environmental Claim related in any way to the Borrower or any
Subsidiary of the Borrower, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding), whether brought by a third party or by the Borrower or any
Subsidiary, and regardless of whether any Indemnitee is a party thereto or (v)
any civil penalty or fine assessed by OFAC against, and all reasonable costs and
expenses (including counsel fees and disbursements) incurred in connection with
defense thereof, by the Lender as a result of conduct of the Borrower that
violates a sanction enforced by OFAC (all the foregoing, collectively, the
“Indemnified Liabilities”), in all cases, whether or not caused by or arising,
in whole or in part, out of the negligence of the Indemnitee; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee. No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through SyndTrak or other similar
information transmission systems in connection with this Loan Agreement, nor
shall any Indemnitee have any liability for any special, punitive, indirect or
consequential damages relating to this Loan Agreement or any other Loan Document
or arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date).
(c)    [Reserved].
All amounts due under this Section 11.5 shall be payable within ten (10)
Business Days after demand therefor. The agreements in this Section shall
survive the termination of the Commitment and the repayment, satisfaction or
discharge of all the other Borrower Obligations.

11.6    Amendments, Etc.
No amendment or waiver of any provision of this Loan Agreement or any other Loan
Document, and no consent to any departure by the Borrower therefrom, shall be
effective unless in writing signed by the Lender and the Borrower, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

11.7    Counterparts.
This Loan Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Delivery of an executed signature page
of this Loan Agreement by facsimile transmission or other secure electronic
format (.pdf) shall be effective as delivery of a manually executed counterpart
hereof.

11.8    Headings.
The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Loan Agreement.


41



--------------------------------------------------------------------------------





11.9    Survival of Indemnification and Representations and Warranties.
(a)    Survival of Indemnification. All indemnities set forth herein shall
survive the execution and delivery of this Loan Agreement, the making of any
Loan and the repayment of the Loans and other Borrower Obligations hereunder.
(b)    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on its behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
or Event of Default at the time of any Borrowing, and shall continue in full
force and effect as long as any Loan or any other Borrower Obligation hereunder
shall remain unpaid or unsatisfied.

11.10    Governing Law; Venue; Service.
(a)    THIS LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
Any legal action or proceeding with respect to this Loan Agreement or any other
Loan Document may be brought in the courts of the State of New York or of the
United States for the Southern District of New York and appellate courts
thereof, and, by execution and delivery of this Loan Agreement, the Borrower
hereby irrevocably accepts for itself and in respect of its Property, generally
and unconditionally, the jurisdiction of such courts.
(b)    The Borrower irrevocably consents to the service of process in any action
or proceeding with respect to this Loan Agreement or any other Loan Document by
the mailing of copies thereof by registered or certified mail, postage prepaid,
to it at the address for notices pursuant to Section 11.1, such service to
become effective ten days after such mailing. Nothing herein shall affect the
right of the Lender to serve process in any other manner permitted by Law.

11.11    Waiver of Jury Trial; Waiver of Consequential Damages.
EACH OF THE PARTIES TO THIS LOAN AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS LOAN AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY. Each of the parties to this Loan
Agreement agrees not to assert any claim against any other party hereto, the
Lender, any of their Affiliates, or any of their respective directors, officers,
employees, attorneys or agents, on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to any of the transactions contemplated herein and in the other Loan Documents.

11.12    Severability.
If any provision of any of the Loan Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.


42



--------------------------------------------------------------------------------





11.13    Further Assurances.
The Borrower agrees, upon the request of the Lender, to promptly take such
actions, as reasonably requested, as is necessary to carry out the intent of
this Loan Agreement and the other Loan Documents.

11.14    Confidentiality.
The Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by, or required to be disclosed to, any rating agency or
regulatory authority purporting to have jurisdiction over it or an Affiliate
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Loan
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Loan Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) on a confidential basis to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the credit facilities provided for herein, (h) with the consent
of the Borrower or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Lender or any of its Affiliates on a nonconfidential basis from
a source other than the Borrower.
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary or any of their respective businesses, other than
any such information that is available to the Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
THE LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY PRECEDING
PARAGRAPH FURNISHED TO IT PURSUANT TO THIS LOAN AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS LOAN AGREEMENT
WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NONPUBLIC
INFORMATION ABOUT THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES.


43



--------------------------------------------------------------------------------




ACCORDINGLY, THE LENDER REPRESENTS TO THE BORROWER THAT IT HAS IDENTIFIED ON
SCHEDULE 11.1 A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

11.15    Entirety.
This Loan Agreement together with the other Loan Documents represent the entire
agreement of the parties hereto and thereto, and supersede all prior agreements
and understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents or the transactions contemplated
herein and therein.

11.16    Binding Effect; Continuing Agreement.
(a)    This Loan Agreement shall become effective at such time when all of the
conditions set forth in Section 4.1 have been satisfied or waived by the Lender
and it shall have been executed by the Borrower and the Lender, and the Lender
shall have received copies hereof (telefaxed or otherwise) which, when taken
together, bear the signatures of the Lender, and thereafter this Loan Agreement
shall be binding upon and inure to the benefit of the Borrower, the Lender and
their respective successors and assigns.
(b)    This Loan Agreement shall be a continuing agreement and shall remain in
full force and effect until all Loans, interest, fees and other Borrower
Obligations have been paid in full. Upon termination, the Borrower shall have no
further obligations (other than the indemnification provisions and other
provisions that by their terms survive) under the Loan Documents; provided that
should any payment, in whole or in part, of the Borrower Obligations be
rescinded or otherwise required to be restored or returned by the Lender,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise, then the Loan Documents shall automatically be reinstated and all
amounts required to be restored or returned and all costs and expenses incurred
by the Lender in connection therewith shall be deemed included as part of the
Borrower Obligations.

11.17    Regulatory Statement.
Pursuant to the terms of an order issued by the New Mexico Public Regulation
Commission and a stipulation that has been approved by the New Mexico Public
Regulation Commission, the Borrower is required to include the following
separateness covenants in any debt instrument:
The Borrower and PSNM are being operated as separate corporate and legal
entities. In agreeing to make loans to the Borrower, the Borrower’s lenders are
relying solely on the creditworthiness of the Borrower based on the assets owned
by the Borrower, and the repayment of the loan will be made solely from the
assets of the Borrower and not from any assets of PSNM; and the Borrower’s
lenders will not take any steps for the purpose of procuring the appointment of
an administrative receiver or the making of an administrative order for
instituting any bankruptcy, reorganization, insolvency, wind up or liquidation
or any like proceeding under applicable law in respect of PSNM.

11.18    USA Patriot Act Notice.
The Lender hereby notifies the Borrower that pursuant to the requirements of the
PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrower, which information


44



--------------------------------------------------------------------------------




includes the name and address of the Borrower and other information that will
allow the Lender to identify the Borrower in accordance with the PATRIOT Act.

11.19    Acknowledgment.
Section 7 and Section 8 of this Loan Agreement contain affirmative and negative
covenants applicable to the Borrower. Each of the parties to this Loan Agreement
acknowledges and agrees that any such covenants that require the Borrower to
cause any of its Subsidiaries to take or to refrain from taking specified
actions will be enforceable unless prohibited by applicable law or regulatory
requirement.

11.20    Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in any Loan Document or any other document to be signed in connection
with this Loan Agreement, any other document executed in connection herewith and
the transactions contemplated hereby shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Lender, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery or the use of
a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Lender is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the Lender
pursuant to procedures approved by it; provided further without limiting the
foregoing, upon the request of the Lender, any electronic signature shall be
promptly followed by such manually executed counterpart.



11.21    No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees that: (i)
(A) the arranging and other services regarding this Loan Agreement provided by
the Lender are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Lender, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Lender is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) the Lender has no obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Lender and its Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and the Lender has no obligation to disclose any of such
interests to the Borrower or its Affiliates. To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
the Lender with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

11.22    [Reserved].
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


45



--------------------------------------------------------------------------------






Each of the parties hereto has caused a counterpart of this Loan Agreement to be
duly executed and delivered as of the date first above written.
BORROWER:
PNM RESOURCES, INC.,
a New Mexico corporation




By:    /s/ Joseph D. Tarry            
Name: Joseph D. Tarry
Title: Vice President, Controller and Treasurer











Signature Page to
PNM Resources, Inc. Term Loan Agreement



--------------------------------------------------------------------------------






LENDER:
BANK OF AMERICA, N.A., individually in its capacity as the Lender




By:     /s/ David R. Barney            
Name: David R. Barney
Title: Senior Vice President








Signature Page to
PNM Resources, Inc. Term Loan Agreement



--------------------------------------------------------------------------------






SCHEDULE 1.1(a)
PRO RATA SHARES
Lender
Commitment
Pro Rata Share
Bank of America, N.A.
$50,000,000
100.000000000%
TOTAL
$50,000,000.00
100.000000000%














--------------------------------------------------------------------------------






SCHEDULE 11.1
NOTICES
Borrower:
PNM Resources, Inc.
414 Silver Ave. SW, MS0905
Albuquerque, New Mexico 87102-3289
Attention: Joseph D. Tarry, Vice President, Controller and Treasurer
Telephone No.: (505) 241-4672
Fax No.: (505) 241-4314
E-mail: cashdesk@pnmresources.com
Address for notices as Lender:
Bank of America, N.A.
Mail Code: AZ1-200-22-50
201 East Washington Street, Floor 22nd
Phoenix, Arizona 85004-2428
Attention: Jennie Carrubba
E-mail:jennie.carrubba@baml.com
with a copy to: CreditServicesOps-ratelocks@bankofamerica.com


Address for notices as Credit Contact:
Bank of America, N.A.
Mail Code: AZ3-566-02-20
14636 North Scottsdale Road
Suite 200
Scottsdale, Arizona 85254
Attention: David Barney
Telephone No.: (480) 624-0596
Fax No.: (312) 453-5567
E-mail: david.r.barney@baml.com


Lender Wiring Instructions:
On file with the Borrower and the Lender.













--------------------------------------------------------------------------------






EXHIBIT 2.1(b)
FORM OF
NOTICE OF BORROWING


TO:    BANK OF AMERICA, N.A., as Lender
RE:
Term Loan Agreement dated as of December 21, 2018 between PNM Resources, Inc.
(the “Borrower”) and Bank of America, N.A., as Lender (the “Lender”) (as the
same may be amended, modified, extended or restated from time to time, the “Loan
Agreement”).

DATE: _______________________, 201__
1.
This Notice of Borrowing is made pursuant to the terms of the Loan Agreement.
All capitalized terms used herein unless otherwise defined shall have the
meanings set forth in the Loan Agreement.

2.
Please be advised that the Borrower is requesting a Loan on the terms set forth
below:

(a)    Principal amount of requested Loan    $______________
(b)    Date of requested Loan (the “Borrowing Date”)    ________________
(c)    Interest rate applicable to the requested Loan:
(i)    _________    Adjusted Base Rate
(ii)     _________    Adjusted Eurodollar Rate for an Interest Period of:
________    one month
________    two months
________    three months
________    six months
3.
The undersigned hereby certifies that the following statements will be true on
the Borrowing Date:

(a)    The representations and warranties made by the undersigned in any Loan
Document are true and correct in all material respects (except that any
representation and warranty that is qualified by materiality shall be true and
correct in all respects) at and as if made as of such date except to the extent
they expressly and exclusively relate to an earlier date.
(b)    No Default or Event of Default exists or shall be continuing either prior
to or after giving effect to the Loan made pursuant to this Notice of Borrowing.
(c)    Subsequent to the funding of the requested Loan, the aggregate principal
amount of the Loans will not exceed the aggregate amount of the Lender’s
Commitment.
4.
The undersigned hereby acknowledges and agrees that the Borrower shall indemnify
the Lender in accordance with Section 3.14 against any loss, cost or expense
incurred by the Lender as a result






--------------------------------------------------------------------------------




of any failure by the Borrower to borrow the Loan requested by the Borrower in
this Notice of Borrowing on the Borrowing Date.
PNM RESOURCES, INC., a New Mexico corporation


By:        
Name:        
Title:        





--------------------------------------------------------------------------------






EXHIBIT 2.1(d)
FORM OF TERM NOTE
Lender: ______________________________    ___________________, 201__
FOR VALUE RECEIVED, PNM RESOURCES, INC., a New Mexico corporation (the
“Borrower”), hereby promises to pay to the order of the Lender referenced above
(the “Lender”), at the Lender’s Office set forth in that certain Term Loan
Agreement dated as of December 21, 2018 (as amended, modified, extended or
restated from time to time, the “Loan Agreement”) between the Borrower and Bank
of America, N.A., as Lender (the “Lender”) (or at such other place or places as
the holder of this Note may designate), the aggregate unpaid principal amount of
the Loan made by the Lender to the Borrower under the Loan Agreement, in lawful
money and in immediately available funds, on the dates and in the principal
amounts provided in the Loan Agreement (but, in any event, no later than the
Maturity Date), and to pay interest on the unpaid principal amount of the Loan
made by the Lender, at such office, in like money and funds, for the period
commencing on the date of the Loan until such Loan shall be paid in full, at the
rates per annum and on the dates provided in the Loan Agreement.
This Note is the Note referred to in the Loan Agreement and evidences the Loan
made by the Lender to the Borrower thereunder. Capitalized terms used in this
Note have the respective meanings assigned to them in the Loan Agreement and the
terms and conditions of the Loan Agreement are expressly incorporated herein and
made a part hereof.
The Loan Agreement provides for the acceleration of the maturity of the Loan
evidenced by this Note upon the occurrence of certain events (and for payment of
collection costs in connection therewith) and for prepayment of the Loan upon
the terms and conditions specified therein. In the event this Note is not paid
when due at any stated or accelerated maturity, the Borrower agrees to pay, in
addition to principal and interest, all costs of collection, including
reasonable attorney fees.
The date, amount, type, interest rate and duration of Interest Period (if
applicable) of the Loan made by the Lender to the Borrower, and each payment
made on account of the principal thereof, shall be recorded by the Lender on its
books; provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under the Loan Agreement or under this Note in
respect of the Loan to be evidenced by this Note, and each such recordation or
endorsement shall be prima facie evidence of such information, absent manifest
error.
Except as permitted by Section 11.3(b) of the Loan Agreement, this Note may not
be assigned by the Lender to any other Person.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.
[signature page follows]









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrower has caused this Note to be executed as of the
date first above written.
PNM RESOURCES, INC.,
a New Mexico corporation


By:        
Name:        
Title:        





--------------------------------------------------------------------------------






EXHIBIT 2.3
FORM OF
NOTICE OF CONTINUATION/CONVERSION
TO:    BANK OF AMERICA, N.A., as Lender
RE:
Term Loan Agreement dated as of December 21, 2018 between PNM Resources, Inc.
(the “Borrower”) and Bank of America, N.A., as Lender (the “Lender”) (as the
same may be amended, modified, extended or restated from time to time, the “Loan
Agreement”).

DATE: _______________________, 201__
    
1.
This Notice of Continuation/Conversion is made pursuant to the terms of the Loan
Agreement. All capitalized terms used herein unless otherwise defined shall have
the meanings set forth in the Loan Agreement.

2.
Please be advised that the Borrower is requesting that a portion of the current
outstanding Loan in the amount of $_______________ , currently accruing interest
at ________________, be extended or converted as of ____________________ , 201_
at the interest rate option set forth in paragraph 3 below.

3.
The interest rate option applicable to the extension or conversion of all or
part of the existing Loan referenced above shall be:

a.    ________     the Adjusted Base Rate
b.    ________     the Adjusted Eurodollar Rate for an Interest Period of:
________    one month
________    two months
________    three months
________    six months
4.
As of the date hereof, no Default or Event of Default has occurred and is
continuing.

[signature page follows]









--------------------------------------------------------------------------------






PNM RESOURCES, INC.,
a New Mexico corporation


By:        
Name:        
Title:        





--------------------------------------------------------------------------------






EXHIBIT 4.1(j)
FORM OF
ACCOUNT DESIGNATION LETTER
[Date]
Bank of America, N.A.
[address]
Attention: [______________]
Ladies and Gentlemen:
This Account Designation Letter is delivered to you by PNM RESOURCES, INC. (the
“Borrower”), a New Mexico corporation, under Section 4.1(j) of the Term Loan
Agreement, dated as of December 21, 2018 (as amended, restated or otherwise
modified from time to time, the “Loan Agreement”), by and between the Borrower
and Bank of America, N.A., as Lender (the “Lender”).
[The Lender is hereby authorized to disburse all Loan proceeds into the
following account, unless the Borrower shall designate, in writing to the
Lender, one or more other accounts:
A/C#    ______________
ABA     ______________
Reference:]
IN WITNESS WHEREOF, the undersigned has executed this Account Designation Letter
this [__] day of _______________, 20__.
PNM RESOURCES, INC.,
a New Mexico corporation


By:        
Name:        
Title:        





--------------------------------------------------------------------------------






EXHIBIT 7.1(c)
FORM OF
COMPLIANCE CERTIFICATE
TO:    BANK OF AMERICA, N.A. as Lender
RE:
Term Loan Agreement dated as of December 21, 2018 between PNM Resources, Inc.
(the “Borrower”) and Bank of America, N.A. (the “Lender”), as the same may be
amended, modified, extended or restated from time to time, the “Loan
Agreement”).

DATE: _________________, 201__
    
Pursuant to the terms of the Loan Agreement, I, ______________________, [Title
of Financial Officer] of PNM Resources, Inc., hereby certify on behalf of the
Borrower that, as of the [Fiscal Quarter] [Fiscal Year] ended _______________,
201__, the statements below are accurate and complete in all respects (all
capitalized terms used below shall have the meanings set forth in the Loan
Agreement):
a.    Attached hereto as Schedule 1 are calculations (calculated as of the date
of the annual financial statements delivered in accordance with Section 7.1(a)
of the Loan Agreement or as of the date of the quarterly financial statements
referred to in paragraph c. below) demonstrating compliance by the Borrower with
the financial covenant contained in Section 7.2 of the Loan Agreement.
b.    No Default or Event of Default exists under the Loan Agreement, except as
indicated on a separate page attached hereto, together with an explanation of
the action taken or proposed to be taken by the Borrower with respect thereto.
c.    [Attached hereto as Schedule 2 are the quarterly financial statements for
the fiscal quarter ended ______________, 201__ and such quarterly financial
statements] [The quarterly financial statements for the fiscal quarter ended
______________, 201_, delivered electronically pursuant to the last paragraph of
Section 7.1 of the Loan Agreement,] fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries and have been prepared
in accordance with GAAP, subject to changes resulting from audit and normal
year-end audit adjustments and except that the quarterly financial statements
have fewer footnotes than annual statements].1 
[signature page follows]




_________________________
1 Use the first bracketed language when delivering paper copies of quarterly
financial statements and the second bracketed language when delivering financial
statements electronically.





--------------------------------------------------------------------------------






PNM RESOURCES, INC.,
a New Mexico corporation


By:        
Name:        
Title:        





--------------------------------------------------------------------------------






SCHEDULE 1
TO EXHIBIT 7.1(c)
FINANCIAL COVENANT CALCULATIONS
A.    Debt Capitalization
1.    Consolidated Indebtedness of the Borrower    $______________
2.    Consolidated Capitalization of the Borrower    $______________
3.    Debt to Capitalization Ratio (Line A1 ÷ A2)     ______________to 1.0
Maximum Permitted    .70 to 1.0











--------------------------------------------------------------------------------






SCHEDULE 2
TO EXHIBIT 7.1(c)
[ QUARTERLY] [ANNUAL] FINANCIAL STATEMENTS
[Attached]









